               EXHIBIT 1

                         Part 1




Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 1 of 105
                                                                                                                   Page 1




                                                 1 of 331 DOCUMENTS


                                         Copyright 2012 adfinitum networks. Inc.
                                                  All Rights Reserved
                                               GlobalAdSource (English)

                                                 April 10, 2012 Tuesday

LENGTH: 25 words

HEADLINE: SKINNY DIPPING

BODY:



Product                 Pretzel Crisps




                                                 2 of 331 DOCUMENTS


                                           Copyright 2012 Union Leader Corp.
                                                  All Rights Reserved
                                           The Union Leader (Manchester, NH)

                                                     April 06, 2012 Friday

SECTION: 2B; Pg. 9

LENGTH: 564 words

HEADLINE: Earth Day 5K gets film treatment

BYLINE: Dana Wormald

BODY:

   ...folks who may not have raced. Exhibitors at the Earth Day Fair will include Earthtech, Seventh Generation,
Organic Valley, Honest Tea, Rustic Crust, Pete and Gerry's Eggs, Hint, Pretzel Crisps and more.

    Early race registration pricing is $20, then $25 up until April 19. Race day registration may also be available if
space allows.

    For more information or to register, visit ...




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 2 of 105
                                                                                                                     Page 2
                                  Better Than Ever The Progressive Grocer April 2012



                                                 3 of 331 DOCUMENTS


                                       Copyright 2012 Stagnito Media Food Group
                                                  All Rights Reserved
                                                The Progressive Grocer

                                                        April 2012

LENGTH: 943 words

HEADLINE: Better Than Ever

BYLINE: Bridget Goldschmidt

BODY:

    ...versatile [displays] can be used in center stacks, end-of-aisle displays or under bread tables."

     Last year, Princeton, N.J.-based Snack Factory unveiled Jalapefio Jack and Chipotle Cheddar Pretzel Crisps,
which, like the earlier Buffalo Wing variety, boasted stronger, bolder, spicier flavors. All Pretzel Crisps varieties are
low in fat, have only 110 calories per serving and are made without any trans fat, saturated fat or cholesterol.

     A key part of the snack line's success is its unique placement. "Unlike other snack foods, Pretzel Crisps are found
in the deli section," explains VP of marketing Perry Abbenante. ''As a better-for-you snack perfect for dipping and
pairing with other foods, the deli section is the ideal location to merchandise our product. By creating co-promotions
and positioning our product near the hummus, cheese and deli meats counter, we are giving consumers another reason
to try Pretzel Crisps with foods that pair nicely with our product."

     This growth in deli has allowed the product to expand into secondary and tertiary displays throughout the store,
including the snack, wine/beer, carbonated beverages, frozen desserts and cookie/cracker aisle.

   Snacking in the perimeter
Snack Factory Pretzel Crisps are routinely carried in the deli section, alongside complementary products.

     Dual Placement
For the allergy-friendly and gluten-free subsegments of better-for-you snacks, developing healthier snacks consumers
will love ...


                                                 4 of 331 DOCUMENTS


                                      Copyright 2012 Stagnito Media Food Group
                                                 All Rights Reserved
                                                The Progressive Grocer

                                                        April 2012

LENGTH: 348 words

HEADLINE: Perry Abbenante




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 3 of 105
                                                                                                                   Page 3
                                 Perry Abbenante The Progressive Grocer April 2012



BODY:

    From its humble beginnings selling funnel cakes at county fairs to its reinvention of the pretzel category with the
world's first spreadable pretzel cracker, Pretzel Crisps®, Snack Factory has always focused on providing delicious,
innovative snacks that customers crave. Most recently, the Princeton, N.J.-based company partnered with online retail
marketplace Alice.com to expand its ...

     ...Spicy line includes Buffalo Wing and new Jalapeflo Jack and Chipotle Cheddar. We also launched a new seasonal
item in the Holiday Indulgents line in fall 2011: Dark Chocolate & Peppermint Pretzel Crisps. That is all about the
salty-sweet trend and the dark chocolate trend that appeals to consumers' need for healthier snack options. When
combined with the already low calorie, no fat Original Pretzel Crisps, the Dark Chocolate & Peppermint becomes a
seasonal treat consumers can indulge in without guilt.

    PG: What recent consumer research on snacking should grocers know about when merchandising snacks?

     PA: In November 2011, Snack Factory released the Pretzel Crisps'® "Rethink Your Snack Survey," revealing the
growing role of snack foods in America. The national survey showed how the snack category has broadened. From meal
replacements to unique snacking options that satisfy ...


                                                5 of 331 DOCUMENTS


                                Copyright 2012 Lawrence Ragan Communications, Inc.
                                                All Rights Reserved
                                                   Ragan's Report

                                                       April 2012

SECTION: SOCIAL MEDIA; Pg. 20

LENGTH: 700 words

HEADLINE: Are most Facebook fans and 'likes' worthless?;
Another Web measurement standard turns out to be a hollow brass idol? Say it ain't so!

BYLINE: Matt Wilson.

    Matt Wilson is a staff writer for Ragan.com, where this story first appeared.

BODY:

    ...Joe Ciarallo of Buddy Media says he doesn't think Facebook fans are all that passive.

    "We've seen examples from our own clients where fans stick around after a deal or coupon is given," he says.
"Pretzel Crisps has used Facebook to give its fans discounts multiple times in the last year and has seen its fan base
grow and stay engaged."

     In addition to doubling its "likes" early last year with buy-one-get-one-free coupons, Pretzel Crisps also grew its
sales 131 percent in the weeks after, with a 95 percent redemption rate for the coupons, Ciarallo says. "Then, in
September, Pretzel Crisps mobilized those fans with a sweepstakes to introduce two new flavors."




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 4 of 105
                                                                                                             Page 4
Are most Facebook fans and 'likes' worthless?; Another Web measurement standard turns out to be a hollow brass idol?
                                     Say it ain't so! Ragan's Report April 2012


     FanReach CEO Brian Carter wrote on AllFacebook that companies shouldn't shy away from "likes"--they mean
visibility--but says they should also seek ...


                                                 6 of 331 DOCUMENTS


                                        Copyright 2012 San Francisco Chronicle
                                                 All Rights Reserved



                                                   Itnoco epoxide.
                                        The San Francisco Chronicle (California)

                                                 April 1, 2012 Sunday
                                                    FINAL Edition

SECTION: Food; TASTER'S CHOICE; Pg. G2

LENGTH: 491 words

HEADLINE: Peanut butter pretzels perfect for game time

BYLINE: Janny Hu

BODY:

     ...only brand that touted a whole wheat pretzel shell. Problem was, it was all shell. "Where's the peanut butter?" one
taster asked. "They need more filling," another added. It didn't help that the pretzel was "crisp" ''crunchy" and "too
salty," "overwhelming" whatever peanut butter there was. While one taster would buy, the rest would not.

    In last place was Snyder's $3.49 for 8 ounces at Draeger's, mostly because the pretzel ...


                                                7 of 331 DOCUMENTS

                                             Copyright 2012 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2012 Feed Me
                                                       Feed Me

                                       March 22, 2012 Thursday 12:42 AM EST

LENGTH: 232 words

HEADLINE: BLOG: Feed Me: A chip on my shoulder

BYLINE: Peter M. Gianotti




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 5 of 105
                                                                                                                     Page 5
             BLOG: Feed Me: A chip on my shoulder Feed Me March 22, 2012 Thursday 12:42 AM EST



BODY:

     ...National Margarita Day, which unfortunately took place unacknowledged on Feb. 22, when traditionalists were
toasting George Washington with a glass of Madeira.

      Generally, chips take in tortilla chips and pita chips, pretzels and crisps. Maybe puffs fall under the heading, too.
It has a free-form, equal-opportunity style.

     So, find that bottle of silver or reposado tequila, whether Sauza, Patron, Centenario, Homitos or Casa Noble. Get
the ..


                                                 8 of 331 DOCUMENTS


                                             Copyright 2012 Marketwire, Inc.
                                                  All Rights Reserved
                                                       Marketwire

                                        March 20, 2012 Tuesday 5:00 AM GMT

LENGTH: 375 words

HEADLINE: Got an 'App' for That? Pretzel Crisps(R) Launches Facebook Appetizer Contest Searching for America's
Tastiest Pairings

DATELINE: PRINCETON, NJ; Mar 20, 2012

BODY:

      Since 2004, Snack Factory Pretzel Crisps(R) have captured the hearts and stomachs of Americans, inspiring them
to create an infinite amount of delectable combinations and scrumptious recipes using the low fat, low calorie pretzel
crackers. Today, the better-for-you snack brand is seeking America's top Pretzel Crisps pairings with the launch of,
Got An App For That? Pretzel Crisps(R) Appetizer Contest.

     With countless, mouthwatering ways to stack Pretzel Crisps into the perfect appetizer, the brand is seeking the
best recipes from its growing community of 177,000 plus Facebook fans. From now through April 9th, participants can
submit one recipe in each of the following six categories: sweet, spicy, meat, veggie, cheese and bacon. In order to enter
a recipe, participants must photograph their creation and then submit it along with their recipe to the ''Got An App" tab
on the Pretzel Crisps Facebook page.

     Once the submission period ends, an internal panel of judges will select ten finalists per category and award them
one year's supply of Pretzel Crisps and the "Got An App For That?" appetizer recipe book featuring their entry. Then
from April 12th through the 23rd, Pretzel Crisps Facebook fans will be able to vote online, once per day per category
for their favorite pairing. The six final category winners will be determined 100% by fan votes and will be announced
on April 26th, National Pretzel Day. In addition to plenty of Pretzel Crisps and the appetizer recipe book, the grand
prize winners will receive $1,000!

    For more information about the Got An App For That? Pretzel Crisps(R) Appetizer Contest, friend us on
Facebook at www.facebook.com/pretzelcrisps or visit us at www.pretzelcrisps.com.

    About Snack Factory Based in Princeton, New Jersey, Snack Factory was founded by snack food pioneers Sara




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 6 of 105
                                                                                                             Page 6
   Got an 'App' for That? Pretzel Crisps(R) Launches Facebook Appetizer Contest Searching for America's Tastiest
                            Pairings Marketwire March 20, 2012 Tuesday 5:00 AM GMT


and Warren Wilson. From their humble start selling funnel cakes at ...

     ...on to create New York Style Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is
reinventing the pretzel category with the world's first spreadable pretzel cracker, Pretzel Crisps(R). Rethink Your
Pretzel! ...




 Pretzel Crisps
                                                         •   •   •



jharris@pretzelcrisps.com




                                               9 of 331 DOCUMENTS

                                          Copyright 2012 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                              Copyright 2012 Accretive Capital LLC dba Benzinga.com
                                                  Benzinga.com

                                                   March 15, 2012

LENGTH: 448 words

HEADLINE: 'Like' Pretzel Crisps, Buy Pretzel Crisps.

BODY:




   Princeton, NJ, March 15, 2012 (GLOBE NEWSWIRE) -- In an effort to better
service its customers, Snack Factory's Pretzel Crisps[R] has partnered with on-
line retail marketplace Alice.com to expand the brands    availability online.
While Pretzel Crisps have been purchased through the brands website and various
eStores for some time, the better-for-you snack brand sought to meet demand for
online store access to its growing community of 176,000 plus




    Members of the Pretzel Crisps


community can now engage with the brand, share recipes and purchase Pretzel
Crisps from the convenience of the brand's


page. "Alice.com has enabled us to reach new users as well as current users




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 7 of 105
                                                                                                            Page 7
                      'Like' Pretzel Crisps, Buy Pretzel Crisps. Benzinga.com March 15, 2012



from anywhere in the country,"said Perry Abbenante, Vice President of Marketing
for Snack Factory."For those consumers who prefer to shop online or can't find
their favorite flavors at their local store, they now have the ability to pur-
chase and sample new Pretzel Crisps varieties from the comfort of their person-
al computer or smart phone."
   Alice.com's retail service provides consumers an efficient and cost-ef-
fective way to buy everyday household goods. As part of the company's eCommerce
platform, Pretzel Crisps will have the ease and flexibility to launch online
promotions at the click of a button, providinggreater value to consumers.
   For more information or to purchase Snack Factory's Pretzel Crisps,     a re-
cent 2011 Inc. Magazine 500/5000 ranked fastest-growing privatecompany in Amer-
ica, visit
www.pretzelcrisps.com


www.facebook.com/pretzelcrisps


   Based in Princeton, New Jersey, Snack Factory was founded by snackfood pion-
eers Sara and Warren Wilson. From their humble start selling    funnel cakes at
county fairs, the couple went on to create New YorkStyle Bagel Chips and Pita
Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is reinventing the
pretzel category with the world'sfirst spreadable pretzel cracker, Pretzel
Crisps[R]. Rethink Your Pretzel!


              Pretzel Crisps


jharris@pretzelcrisps.com




                                             10 of 331 DOCUMENTS


                                       Copyright 2012 GlobeNewswire, Inc.
                                              All Rights Reserved
                                                 GlobeNewswire

                                     March 15, 2012 Thursday 5:05 AM EST

SECTION: FOOD; PARTNERSHIPS; PRODUCT / SERVICES ANNOUNCEMENT

LENGTH: 437 words

HEADLINE: 'Like' Pretzel Crisps, Buy Pretzel Crisps;
America's Favorite Pretzel Cracker Revamps its Online Product Offerings and Expands Internet Sales to Facebook

BODY:

    Princeton, NJ, March 15, 2012 (GLOBE NEWSWIRE) -- In an effort to better service its customers, Snack




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 8 of 105
                                                                                                                Page 8
'Like' Pretzel Crisps, Buy Pretzel Crisps; America's Favorite Pretzel Cracker Revamps its Online Product Offerings and
                         Expands Internet Sales to Facebook GlobeNewswire March 15, 2012 Th


Factory?s Pretzel Crisps® has partnered with online retail marketplace Alice.com to expand the brands availability
online.While Pretzel Crisps have been purchased through the brands website and various eStores for some time, the
better-for-you snack brand sought to meet demand for online store access to its growing community of 176,000 plus
Facebook

      Members of the Pretzel Crisps Facebook community can now engage with the brand, share recipes and purchase
Pretzel Crisps from the convenience of the brand?s Facebook page."Alice.com has enabled us to reach new users as
well as current users from anywhere in the country," said Perry Abbenante, Vice President of Marketing for Snack
Factory."For those consumers who prefer to shop online or can?t find their favorite flavors at their local store, they now
have the ability to purchase and sample new Pretzel Crisps varieties from the comfort of their personal computer or
smart phone."

     Alice.com?s retail service provides consumers an efficient and cost-effective way to buy everyday household
goods.As part of the company?s eCommerce platform, Pretzel Crisps will have the ease and flexibility to launch online
promotions at the click of a button, providing greater value to consumers.

      For more information or to purchase Snack Factory?s Pretzel Crisps, a recent 2011 500/5000 ranked
fastest-growing private company in America, visit www.pretzelcrisps.com or friend us on Facebook at
www.facebook.com/pretzelcrisps.

      About Snack Factory

     Based in Princeton, New Jersey, Snack Factory was founded by snack food pioneers Sara and Warren
Wilson.From their humble start selling funnel cakes at county ...

     ...create New York Style Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992).Today, Snack Factory is
reinventing the pretzel category with the world?s first spreadable pretzel cracker, Pretzel Crisps®. Rethink Your
Pretzel!

      About Alice.com

    Alice.com provides eCommerce and interactive marketing services exclusively to the Consumer Packaged Goods
(CPG) industry.The company?s eCommerce platform allows ...

     Jessica Harris             Pretzel Crisps        609.613.0715        jharris@pretzelcrisps.com


                                                 11 of 331 DOCUMENTS


                        Copyright 2012 Washingtonpost.Newsweek Interactive Company, LLC.
                                               All Rights Reserved
                                                 Slate Magazine

                                      March 15, 2012 Thursday 10:23 PM GMT

SECTION: TECHNOLOGY; Technology

LENGTH: 1246 words

HEADLINE: Expensive, Useless, Exploitative;
Why we should celebrate the end of the Encyclopedia Britannica's print edition.




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 9 of 105
                                                                                                                Page 9
Expensive, Useless, Exploitative; Why we should celebrate the end of the Encyclopedia Britannica's print edition. Slate
                                Magazine March 15, 2012 Thursday 10:23 PM GMT


BYLINE: Farhad Manjoo

BODY:

     ...it is clogged with acres of ugly ads. The entry for Abraham Lincoln, for example, offers me deals on a Discover
Card, ultrasound tech training programs, auto insurance, Lenovo PCs, "pretzel crisps," a weight loss product, a Google
text ad for Lincoln cars, and Alamo auto rentals.

    If you want to escape the ads, you have a few choices: Pay $70 a year ...


                                                12 of 331 DOCUMENTS


                                   Copyright 2012 The Palm Beach Newspapers, Inc.
                                                All Riehts Reserved
                                              Palm Beach Post (Florida)

                                              March 7, 2012 Wednesday
                                                  FINAL EDITION

SECTION: FOOD & ACCENT; Pg. ID

LENGTH: 1194 words

HEADLINE: The BENTO SOLUTION;
Does THIS ADORABLE LITTLE LUNCHBOX HOLD THE KEY TO PORTION;
CONTROL AND DIET SUCCESS?;
(HEADLINE2);
ONE SERIOUS DIETER FOUND IT DOES THAT AND MORE.

BYLINE: By LIZ BALMASEDA Palm Beach Post Food EditorT

BODY:

    ...yielded mostly successful results. She kept three days at eight or fewer Weight Watchers points, and one day at
10. On her least successful day, she packed leftover pasta, meatballs and pretzel crisps for a whopping 17 points. "Way
too much pasta. I could have cut the pasta in half and been satisfied," she jotted in her food diary."It's so easy to carry
my lunch, which is a ...

    ...Fire Roasted Tomato Sauce with Cabernet Sauvignon

    1 ounce Bertolli Portobello Mushroom Sauce with Merlot

    3 ounces Pero Mini Sweet Peppers (red, orange, yellow), sliced

    15 to 20 pretzel crisps

    (17 points)THE BENTO BOX

    Annette bought her bento box for $7.48 on Amazon.com. She bought a bento band to secure it on eBay for $3.50.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 10 of 105
                                                                                 Page 10
    The BENTO SOLUTION; Does THIS ADORABLE LITTLE LUNCHBOX HOLD THE KEY TO PORTION;
   CONTROL AND DIET SUCCESS?; {HEADLINE2}; ONE SERIOUS DIETER FOUND IT DOES THAT AND
                              MORE. Palm Beach Post (Florida) March

    She ...

     ...halves were completely stuffed and, surprisingly, so was I after finishing this meal. A little vinaigrette goes a long
way." "Thursday night leftovers! I meant to bring hummus for my pretzel crisps, but forgot it at home. I didn't miss it
at all."


                                                 13 of 331 DOCUMENTS

                                            Copyright 2012 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                           Copyright 2012 Weider Publications
                                                      Men's Fitness

                                                       March 1, 2012

SECTION: Pg. 28(1) Vol. 28 No. 2 ISSN: 0893-4460

LENGTH: 365 words

HEADLINE: Snack smarter: March madness just took a turn for the delicious;
FITFOOD

BYLINE: Ramsamooj, Sunil

BODY:

    ...Compared with Cheetos' more than a dozen ingredients, Kettle wins hands down with only three (potatoes, oil,
and salt) and all-natural options at that.

    Round 2 BEST INGREDIENTS

    TOSTITOS VS. PRETZEL CRISPS

    Pretzel Crisps are made with wheat flour, but Tostitos are more wholesome overall, with 2g of multigrain fiber per
serving compared with Pretzel Crisps, which have only lg.

    Room 3 TITLE MATCH

    Kettle vs. Tostitos

    It was a tough. battle, since both chips are tasty. But in the end, Kettle has fewer calories per serving, is ...

    ...bag, you're only getting 480 calories overall, versus Tostitos' more than 1,300 calories per bag.

    WINNER KETTLE BAKED

    Round I

    NUTRITIONAL BREAKDOWN

    TOP ALTERNATIVECHIPS




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 11 of 105
                                                                                                                         Page 11
       Snack smarter: March madness just took a turn for the delicious; FITFOOD Men's Fitness March 1, 2012



    POPCORNERS VS PRETZEL CRISPS

    PopCorners is like the delicious lovechild of popcorn and nachos. But at 140 calories per serving, Prezel Crisps
ekes out a win with significantly leaner 110-calorie servings.

    TOP MULTIGRAIN


                                                   14 of 331 DOCUMENTS


                                            Copyright 2012 The Daily Gazette Co.
                                                    All Rights Reserved
                                                     The Daily Gazette

                                               February 29, 2012 Wednesday
                                              Schenectady/Albany; Final Edition

SECTION: B: LOCAL; Pg. B4

LENGTH: 953 words

HEADLINE: Chocolate spreads by Kraft are versatile, delicious treats

BYLINE: BONNIE TANDY LEBLANG AND CAROLYN WYMAN

BODY:

    ...latest: "Hey, the refrigerator's open -- I guess I'll just stick a spoon in and take a hit." Yes, they're that delicious
and that diet-busting dangerous.

       Snack Factory Chipotle Cheddar Pretzel Crisps

       $2.99 per 7.2-ounce resealable pouch.

       Bonnie: The first Snack Factory Pretzel Crisp I fell in love with was the Everything variety, sprinkled with
sesame and poppy seeds, onion, garlic and salt. Each of those thin, crunchy pretzel-shaped crisps had only 10 calories,
no saturated fat and ...

    ...Next to gain my affection was the Dark Chocolate & Peppermint, decadently delicious and to be eaten only as an
occasional treat.

        I also like the blend of the smoky chipotle flavor with the cheese and spices in Snack Factory Pretzel Crisps'
newest bold and spicy flavor, Chipotle Cheddar. These crisps contain only 110 calories and no saturated fat in 11 thin
crisps. But their 400 milligrams of sodium places them into the occasional-treat category with the Chocolate &
Peppermint for me.

       Carolyn: When is a pretzel more like a potato chip? When it's a Pretzel Crisp. While the plain original Pretzel
Crisp variety seemed best suited as a differently flavored hors d'oeuvre cracker, subsequent flavored Pretzel Crisps
(Buffalo Wing, Jalapeno Jack, Tuscan Three Cheese) aimed to be a stand-alone snack, like potato chips. I would add
this new smoky Chipotle Cheddar to that list.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 12 of 105
                                                                                                             Page 12
      Chocolate spreads by Kraft are versatile, delicious treats The Daily Gazette February 29, 2012 Wednesday



       It's neither as boring as plain pretzels or original Pretzel Crisps, nor as addictively delicious as a cheese-flavored
potato chip. A little bit boring on its own, it's ideal dipped into plain whipped cream cheese.

       Oscar Mayer Lunchables Lunch Combinations With ...


                                                 15 of 331 DOCUMENTS

                                              Copyright 2012 Newstex LLC
                                                  All Rights Reserved    .
                                                  Newstex Web Blogs
                                                Copyright 2012 Mondaq
                                                        Mondaq

                                      February 29, 2012 Wednesday 3:10 PM EST

LENGTH: 1103 words

HEADLINE: Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength

BODY:

    The New York Times had an interesting article about the ongoing dispute between

    Princeton Vanguard and Frito-Lay over Princeton Vanguard's

    attempts to obtain a federal trademark registration for the mark

    PRETZEL CRISPS. You know

    Pretzel Crisps - the thin, crunchy pretzel crackers

    that seem to go perfectly with any type of dip. Well, the company

    that makes Pretzel Crisps, Princeton Vanguard, has filed several

    trademark applications for the mark PRETZEL CRISPS for pretzel

    crackers (and has disclaimed exclusivity with respect to the word

    "PRETZEL"). It was even able to obtain one registration

    for the mark on the Supplemental Register. Frito-Lay, which the

    Times describes as "the 800-pound gorilla of the snack food

    market owned by PepsiCo," has opposed registration of the

    pending application for PRETZEL CRISPS and has petitioned to cancel

    the registration of the PRETZEL CRISPS mark on the grounds that the

   mark is merely descriptive of the goods and has not acquired the




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 13 of 105
                                                                                                        Page 13
Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength Mondaq February 29, 2012 Wednesday 3:10 PM
                                                      EST


   necessary distinctiveness needed to obtain trademark registration.

    Frito-Lay, which sells pretzels under the trademark ROLD GOLD and

   owns the Stacy's Pita Chips brand, further argues that the

    PRETZEL CRISPS mark is generic. (Notably, Frito-Lay has a pending

    intent-to-use application for the mark STACY'S PITA CRISPS in

    which it has disclaimed exclusivity as to the words "PITA

    CRISPS" apart from the mark as a ...

    ...not able to

    develop secondary meaning in the trademark, the mark is not

    protectable and the owner will not be able to prevent others, even

    competitors, from using the same or similar terms.

    And that brings us back to PRETZEL CRISPS. The question of

    whether the mark is descriptive or not is up to the Trademark Trial

    and Appeal Board to decide. But Princeton Vanguard may have been

    able to avoid the current dispute with Frito-Lay if it has

    initially selected a strong ...


                                                 16 of 331 DOCUMENTS


                                               Copyright 2012 Mondaq Ltd.
                                                  All Rights Reserved




                                                 mondaq
                                                Mondaq Business Briefing

                                              February 29, 2012 Wednesday

LENGTH: 1104 words

HEADLINE: United States: Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength




 Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 14 of 105
                                                                                                           Page 14
    United States: Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength Mondaq Business Briefing
                                            February 29, 2012 Wednesday


BYLINE: Geri Haight

BODY:

     The New York Times had an interesting article about the ongoing dispute between Princeton Vanguard and
Frito-Lay over Princeton Vanguard's attempts to obtain a federal trademark registration for the mark PRETZEL
CRISPS. You know Pretzel Crisps - the thin, crunchy pretzel crackers that seem to go perfectly with any type of dip.
Well, the company that makes Pretzel Crisps, Princeton Vanguard, has filed several trademark applications for the
mark PRETZEL CRISPS for pretzel crackers (and has disclaimed exclusivity with respect to the word "PRETZEL").
It was even able to obtain one registration for the mark on the Supplemental Register. Frito-Lay, which the Times
describes as "the 800-pound gorilla of the snack food market owned by PepsiCo," has opposed registration of the
pending application for PRETZEL CRISPS and has petitioned to cancel the registration of the PRETZEL CRISPS
mark on the grounds that the mark is merely descriptive of the goods and has not acquired the necessary distinctiveness
needed to obtain trademark registration.

    Frito-Lay, which sells pretzels under the trademark ROLD GOLD and owns the Stacy's Pita Chips brand, further
argues that the PRETZEL CRISPS mark is generic. (Notably, Frito-Lay has a pending intent-to-use application for the
mark STACY'S PITA CRISPS in which it has disclaimed exclusivity as to the words "PITA CRISPS" apart from the
mark as a ...

     ...not able to develop secondary meaning in the trademark, the mark is not protectable and the owner will not be
able to prevent others, even competitors, from using the same or similar terms.

    And that brings us back to PRETZEL CRISPS. The question of whether the mark is descriptive or not is up to the
Trademark Trial and Appeal Board to decide. But Princeton Vanguard may have been able to avoid the current dispute
with Frito-Lay if it has initially selected a strong ...


                                               17 of 331 DOCUMENTS

                                           Copyright 2012 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2012 Mondaq Ltd.
                                             Mondaq Business Briefing

                                                  February 29, 2012

LENGTH: 1116 words

HEADLINE: Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength;
Case overview

BODY:

     The New York Times had an interesting article about the ongoing dispute between Princeton Vanguard and
Frito-Lay over Princeton Vanguard's attempts to obtain a federal trademark registration for the mark PRETZEL
CRISPS. You know Pretzel Crisps - the thin, crunchy pretzel crackers that seem to go perfectly with any type of dip.
Well, the company that makes Pretzel Crisps, Princeton Vanguard, has filed several trademark applications for the
mark PRETZEL CRISPS for pretzel crackers (and has disclaimed exclusivity with respect to the word "PRETZEL").
It was even able to obtain one registration for the mark on the Supplemental Register. Frito-Lay, which the Times




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 15 of 105
                                                                                                         Page 15
   Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength; Case overview Mondaq Business Briefing
                                                 February 29, 2012


describes as "the 800-pound gorilla of the snack food market owned by PepsiCo," has opposed registration of the
pending application for PRETZEL CRISPS and has petitioned to cancel the registration of the PRETZEL CRISPS
mark onthe grounds that the mark is merely descriptive of the goods and hasnot acquired the necessary distinctiveness
needed to obtain trademark registration.

    Frito-Lay, which sells pretzels under the trademark ROLD GOLD and owns the Stacy's Pita Chips brand, further
argues that the PRETZEL CRISPS mark is generic. (Notably, Frito-Lay has a pending intent-to-use application for the
mark STACY'S PITA CRISPS in which it has disclaimed exclusivity as to the words "PITA CRISPS" apart fromthe
mark as ...

     ...not able to develop secondary meaning in the trademark, the mark is not protectableand the owner will not be
able to prevent others, even competitors, from using the same or similar terms.

    And that brings us back to PRETZEL CRISPS. The question of whetherthe mark is descriptive or not is up to the
Trademark Trial and Appeal Board to decide. But Princeton Vanguard may have been able to avoid the current dispute
with Frito-Lay if it has initially selected a ...


                                               18 of 331 DOCUMENTS

                                           Copyright 2012 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2012 Mondaq Ltd.
                                             Mondaq Business Briefing

                                                  February 29, 2012

LENGTH: 1116 words

HEADLINE: Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength;
Case overview

BODY:

     The New York Times had an interesting article about the ongoing dispute between Princeton Vanguard and
Frito-Lay over Princeton Vanguard's attempts to obtain a federal trademark registration for the mark PRETZEL
CRISPS. You know Pretzel Crisps - the thin, crunchy pretzel crackers that seem to go perfectly with any type of dip.
Well, the company that makes Pretzel Crisps, Princeton Vanguard, has filed several trademark applications for the
mark PRETZEL CRISPS for pretzel crackers (and has disclaimed exclusivity with respect to the word "PRETZEL").
It was even able to obtain one registration for the mark on the Supplemental Register. Frito-Lay, which the Times
describes as "the 800-pound gorilla of the snack food market owned by PepsiCo," has opposed registration of the
pending application for PRETZEL CRISPS and has petitioned to cancel the registration of the PRETZEL CRISPS
mark onthe grounds that the mark is merely descriptive of the goods and hasnot acquired the necessary distinctiveness
needed to obtain trademark registration.

    Frito-Lay, which sells pretzels under the trademark ROLD GOLD and owns the Stacy's Pita Chips brand, further
argues that the PRETZEL CRISPS mark is generic. (Notably, Frito-Lay has a pending intent-to-use application for the
mark STACY'S PITA CRISPS in which it has disclaimed exclusivity as to the words "PITA CRISPS" apart fromthe
mark as ...




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 16 of 105
                                                                                                         Page 16
   Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength; Case overview Mondaq Business Briefing
                                                 February 29, 2012


    ...not able to develop secondary meaning in the trademark, the mark is not protectableand the owner will not be
able to prevent others, even competitors, from using the same or similar terms.

    And that brings us back to PRETZEL CRISPS. The question of whetherthe mark is descriptive or not is up to the
Trademark Trial and Appeal Board to decide. But Princeton Vanguard may have been able to avoid the current dispute
with Frito-Lay if it has initially selected a ...


                                       z19 of 331 DOCUMENTS
                                      t
                                           Copyright 2012 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2012 Mondaq Ltd.
                                             Mondaq Business Briefing

                                                  February 29, 2012

LENGTH: 1116 words

HEADLINE: Pretzel Crisps: The Importance Of Evaluating A Trademark's Strength;
Case overview

BODY:

     The New York Times had an interesting article about the ongoing dispute between Princeton Vanguard and
Frito-Lay over Princeton Vanguard's attempts to obtain a federal trademark registration for the mark PRETZEL
CRISPS. You know Pretzel Crisps - the thin, crunchy pretzel crackers that seem to go perfectly with any type of dip.
Well, the company that makes Pretzel Crisps, Princeton Vanguard, has filed several trademark applications for the
mark PRETZEL CRISPS for pretzel crackers (and has disclaimed exclusivity with respect to the word "PRETZEL").
It was even able to obtain one registration for the mark on the Supplemental Register. Frito-Lay, which the Times
describes as "the 800-pound gorilla of the snack food market owned by PepsiCo," has opposed registration of the
pending application for PRETZEL CRISPS and has petitioned to cancel the registration of the PRETZEL CRISPS
mark onthe grounds that the mark is merely descriptive of the goods and hasnot acquired the necessary distinctiveness
needed to obtain trademark registration.

    Frito-Lay, which sells pretzels under the trademark ROLD GOLD and owns the Stacy's Pita Chips brand, further
argues that the PRETZEL CRISPS mark is generic. (Notably, Frito-Lay has a pending intent-to-use application for the
mark STACY'S PITA CRISPS in which it has disclaimed exclusivity as to the words "PITA CRISPS" apart fromthe
mark as ...

    ...not able to develop secondary meaning in the trademark, the mark is not protectableand the owner will not be
able to prevent others, even competitors, from using the same or similar terms.

    And that brings us back to PRETZEL CRISPS. The question of whetherthe mark is descriptive or not is up to the
Trademark Trial and Appeal Board to decide. But Princeton Vanguard may have been able to avoid the current dispute
with Frito-Lay if it has initially selected a ...


                                              20 of 331 DOCUMENTS




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 17 of 105
                                                                                                 Page 17
 SUPERMARKET SAMPLER: Indulge with Philadelphia's new spreads The York Dispatch (Pennsylvania) February
                                     29, 2012 Wednesday



                                            Copyright 2012 York Newspapers, Inc.
                                                    All Rights Reserved
                                              The York Dispatch (Pennsylvania)

                                                February 29, 2012 Wednesday

SECTION: FOOD

LENGTH: 914 words

HEADLINE: SUPERMARKET SAMPLER: Indulge with Philadelphia's new spreads

BODY:

    ...latest: "Hey, the refrigerator's open -- I guess I'll just stick a spoon in and take a hit." Yes, they're that delicious
and that diet-busting dangerous.

    Snack Factory Chipotle Cheddar Pretzel Crisps. $2.99 per 7.2-ounce re sealable pouch.

     Bonnie: The first Snack Factory Pretzel Crisp I fell in love with was the Everything variety, sprinkled with sesame
and poppy seeds, onion, garlic and salt. Each of those thin, crunchy pretzel-shaped crisps had only 10 calories, no
saturated fat and ...

    ...Next to gain my affection was the Dark Chocolate & Peppermint, decadently delicious and to be eaten only as an
occasional treat.

     I also like the blend of the smoky chipotle flavor with the cheese and spices in Snack Factory Pretzel Crisps'
newest bold and spicy flavor, Chipotle Cheddar. These crisps contain only 110 calories and no saturated fat in 11 thin
crisps. But their 400 milligrams sodium places them into the occasional-treat category with the Chocolate & Peppermint
for me.

    Carolyn: When is a pretzel more like a potato chip? When it's a Pretzel Crisp. While the plain original Pretzel
Crisp variety seemed best suited as a differently flavored hors d'oeuvre cracker,

    subsequent flavored Pretzel Crisps (Buffalo Wing, Jalapeno Jack, Tuscan Three Cheese) aimed to be a stand-alone
snack, like potato chips. I would add this new smoky Chipotle Cheddar to that list.

    It's neither as boring as plain pretzels or original Pretzel Crisps, nor as addictively delicious as a cheese-flavored
potato chip. A little bit boring on its own, it's ideal dipped into plain whipped cream cheese.

    Oscar Mayer Lunchables Lunch Combinations With ...


                                                   21 of 331 DOCUMENTS

                                               Copyright 2012 Newstex LLC
                                                    All Rights Reserved
                                                    Newstex Web Blogs
                                          Copyright 2012 Branding Strategy Insider
                                                  Branding Strategy Inside




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 18 of 105
                                                                                                         Page 18
    Product Naming Guide For Start-Up Brands Branding Strategy Inside February 28, 2012 Tuesday 8:50 PM EST



                                        February 28, 2012 Tuesday 8:50 PM EST

LENGTH: 871 words

HEADLINE: Product Naming Guide For Start-Up Brands

BYLINE: Thomson Dawson

BODY:

    ...threats to their business.

     Such was the case for a start-up snack food brand whose owners thought was a routine move to register the
trademark of their hot new product - a flat pretzel snack called "Pretzel Crisps" - and it was contested by none other
than Frito-Lay, the 800-pound gorilla of the snack food market owned by PepsiCo.

     According to its filings with the Patent and Trademark Office, Frito-Lay contends that Pretzel Crisps cannot be
registered as a trademark because it is a generic term. "Like 'milk chocolate bar,' the combination of 'pretzel' and
'crisp' gains no meaning as a phrase over and above the generic meaning of its constituent terms," the company wrote
in a 2010 motion. You can read the full story here.

    With so much at stake


                                                  22 of 331 DOCUMENTS


                                    Copyright 2012 The Deseret News Publishing Co.
                                        Deseret Morning News (Salt Lake City)

                                                February 28, 2012 Tuesday

LENGTH: 946 words

HEADLINE: Indulgence spreads are really tempting

BYLINE: Bonnie Tandy Leblang & Carolyn Wyman Universal Press Syndicate

BODY:

     ...latest: "Hey, the refrigerator's open ? I guess I'll just stick a spoon in and take a hit." Yes, they're that delicious
and that diet-busting dangerous. Snack Factory Chipotle Cheddar Pretzel Crisps. 52.99 per 7.2-ounce resealable pouch.
Bonnie: The first Snack Factory Pretzel Crisp I fell in love with was the Everything variety, sprinkled with sesame and
poppy seeds, onion, garlic and salt. Each of those thin, crunchy pretzel-shaped crisps had only 10 calories, no saturated
fat and ...

     ...Next to gain my affection was the Dark Chocolate & Peppermint, decadently delicious and to be eaten only as an
occasional treat. I also like the blend of the smoky chipotle flavor with the cheese and spices in Snack Factory Pretzel
Crisps' newest bold and spicy flavor, Chipotle Cheddar. These crisps contain only 110 calories and no saturated fat in
11 thin crisps. But their 400 milligrams sodium places them into the occasional-treat category with the Chocolate &
Peppermint for me. Carolyn: When is a pretzel more like a potato chip? When it's a Pretzel Crisp. While the plain
original Pretzel Crisp variety seemed best suited as a differently flavored hors d'oeuvre cracker, subsequent flavored




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 19 of 105
                                                                                                             Page 19
        Indulgence spreads are really tempting Deseret Morning News (Salt Lake City) February 28, 2012 Tuesday



Pretzel Crisps (Buffalo Wing, Jalapeno Jack, Tuscan Three Cheese) aimed to be a stand-alone snack, like potato chips.
I would add this new smoky Chipotle Cheddar to that list. It's neither as boring as plain pretzels or original Pretzel
Crisps, nor as addictively delicious as a cheese-flavored potato chip. A little bit boring on its own, it's ideal dipped into
plain whipped cream cheese. Oscar Mayer Lunchables Lunch Combinations With ...


                                                   23 of 331 DOCUMENTS


                                         Copyright 2012 International Herald Tribune
                                                    All Rights Reserved
                                              The International Herald Tribune

                                                February 22, 2012 Wednesday

SECTION: FINANCE; Pg. 2

LENGTH: 1395 words

HEADLINE: In Google age, trademarks gain importance;
Company finds itself challenged by Frito-Lay over simple brand name

BYLINE: STEPHANIE STROM

DATELINE: PRINCETON, New Jersey

BODY:

       ...company's payroll.

     But it still came as a bit of a shock when the Wilsons made what they thought was a routine move to register the
trademark of their hot product - a flat pretzel snack called Pretzel Crisps - and it was contested by none other than
Frito-Lay, the 800-pound gorilla of the snack food market owned by PepsiCo.

       ...wants to dominate the snack food category by crushing a little company like ours rather than by competing with
us."

    Frito-Lay, whose Rold Gold pretzel products and Stacy's Pita Chips compete with Pretzel Crisps, declined to
discuss the case, citing the pending dispute with the Wilsons' company, Princeton Vanguard.

     But in its filings with the U.S. Patent and Trademark Office, Frito-Lay contends that Pretzel Crisps cannot be
registered as a trademark because it is a generic term. "Like 'milk chocolate bar,' the combination of 'pretzel' and
'crisp' gains no meaning as a phrase over and above the generic meaning of its constituent terms," the company wrote
in a 2010 motion.

       The dispute is still pending with the trademark office's trial board.

       Trademarks, which are ...

    ...law. "If they can't win in the marketplace, they try to soften them up with legal fees and distract them. Even if
they lose the case, it's a Pyrrhic victory because the small company has wasted so many resources."




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 20 of 105
                                                                                                            Page 20
In Google age, trademarks gain importance; Company finds itself challenged by Frito-Lay over simple brand name The
                            International Herald Tribune February 22, 2012 Wednesday


    For Pretzel Crisps, Princeton Vanguard already has spent $1 million on legal fees, hiring David H. Bernstein and
Joe DiSalvo, who won control of the Vitaminwater name for Glaceau, which is now owned by Coca-Cola.

    Trademark lawyers say it is unclear how strong a claim the Wilsons have to the term pretzel crisps, even though
they have been using it since their snacks first went on sale in 2004.

    F. Scott Kieff, a law professor at George Washington University in Washington, said the case could go either way.
Princeton Vanguard, he said, "will have to show that there is some secondary meaning to the term 'pretzel crisp' out
there in the relevant population that goes beyond simply provoking thoughts of thin pretzels that are crispy and refer to
something specific."

    In any case, Frito-Lay has a clear financial incentive to dent the ...

   ...Lay, according to Symphony/IRI, a market research firm in Chicago. (The firm's data does not include sales in
Walmart stores, warehouse clubs or liquor stores.)

    Symphony/IRI views Pretzel Crisps as a cracker, but if counted as a pretzel, it would be among the top six players.

   Retail sales of Pretzel Crisps are growing quickly and last year exceeded $100 million, according to Princeton
Vanguard. Meanwhile, sales of Rold Gold pretzel products have decreased slightly over the last couple of years.

    Frito-Lay has ...

    ...speed slicers every 24 hours.

     They called their bagel chips New York Style Bagel Chips and registered New York Style as a trademark in much
the same way they are trying to register Pretzel Crisps. In 1992, they sold the business to Nabisco.

   The idea for Pretzel Crisps was born in 1994. As Mrs. Wilson worked a graveyard shift at a factory in Ohio
making puffed pretzels, she said it hit her: "What if you took the middle, the air, out?"

    But ...


                                                24 of 331 DOCUMENTS

                                              Copyright 2012 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                               Copyright 2012 JD Supra
                                                        JD Supra

                                       February 22, 2012 Wednesday 10:50 PM EST

LENGTH: 438 words

HEADLINE: PRETZEL CRISPS: The Importance of Evaluating A Trademark's Strength

BODY:

    ...Times had an interesting article about the ongoing dispute between Princeton Vanguard and Frito-Lay over
Princeton Vanguard&rsquo;s attempts to obtain a federal trademark registration for the mark PRETZEL
CRISPS.&nbsp; You know Pretzel Crisps&nbsp;&ndash; the&nbsp;thin, crunchy pretzel crackers that seem to go




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 21 of 105
                                                                                                    Page 21
 PRETZEL CRISPS: The Importance of Evaluating A Trademark's Strength JD Supra February 22, 2012 Wednesday
                                             10:50 PM EST


perfectly with any type of dip.&nbsp;&nbsp;We11, the company that makes Pretzel Crisps, Princeton Vanguard, has
filed several trademark applications for the mark PRETZEL CRISPS&nbsp;for pretzel crackers (and has disclaimed
exclusivity with respect to the word &Idquo;PRETZEL&rdquo;).&nbsp; It was even able to obtain&nbsp;one
registration for&nbsp;the mark on the Supplemental Register.&nbsp;&nbsp;Frito-Lay,&nbsp;which the Times
describes as &Idquo;the 800-pound gorilla of the snack food market owned by PepsiCo,&rdquo; has opposed
registration of the pending application for PRETZEL CRISPS&nbsp;and has petitioned to cancel the registration of
the PRETZEL CRISPS mark on the grounds that the&nbsp;mark is merely descriptive of the goods and has not
acquired the necessary distinctiveness needed to obtain trademark registration.&nbsp; Frito-Lay, which sells pretzels
under the trademark ROLD GOLD and owns the Stacy&rsquo;s Pita Chips brand, further argues that the PRETZEL
CRISPS mark is generic.&nbsp; (Notably, Frito-Lay has a pending intent-to-use application for the mark
STACY&rsquo;S PITA CRISPS&nbsp;in which it has disclaimed exclusivity as&nbsp;to the words &


                                               25 of 331 DOCUMENTS

                                    Copyright 2012 Comtex News Network, Inc.
                                                All Rights Reserved
                                   Copyright 2012 JAGfn.com All Rights Reserved




                                                                   Ex
                                     C                      e,. Network
                                                           Ni'

                                                      JAGfn.com

                        This content is provided to LexisNexis by Comtex News Network, Inc.

                                      February 21, 2012 Tuesday 7:38 AM EST

LENGTH: 354 words

HEADLINE: The New York Times

BODY:

     ...record two hours of video, which could provide evidence in controversies over police officers' use of
force.Trademarks Take On New Importance in Internet Era - A legal battle over Pretzel Crisps underscores the value
of a brand name.Europe Agrees on New Bailout to Help Greece Avoid Default - After more than 13 hours of talks, euro
zone ministers approved a new ...


                                               26 of 331 DOCUMENTS


                                   Copyright 2012 The New York Times Company
                                               The New York Times




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 22 of 105
                                                                                                                    Page 22
                            Battle of the Brands The New York Times February 21, 2012 Tuesday



                                                  February 21, 2012 Tuesday
                                                      Late Edition - Final

SECTION: Section B; Column 0; Business/Financial Desk; Pg. 1

LENGTH: 1371 words

HEADLINE: Battle of the Brands

BYLINE: By STEPHANIE STROM

BODY:

       ...company's payroll.

     But it still came as a bit of a shock when the Wilsons made what they thought was a routine move to register the
trademark of their hot product -- a flat pretzel snack called Pretzel Crisps -- and it was contested by none other than
Frito-Lay, the 800-pound gorilla of the snack food market owned by PepsiCo.

       ...wants to dominate the snack food category by crushing a little company like ours rather than by competing with
us."

    Frito-Lay, whose Rold Gold pretzel products and Stacy's Pita Chips compete with Pretzel Crisps, declined to
discuss the case, citing the pending dispute with the Wilsons' company, Princeton Vanguard.

     But in its filings with the Patent and Trademark Office, Frito-Lay contends that Pretzel Crisps cannot be registered
as a trademark because it is a generic term. "Like 'milk chocolate bar,' the combination of 'pretzel' and 'crisp' gains no
meaning as a phrase over and above the generic meaning of its constituent terms," the company wrote in a 2010 motion.

       The dispute is still pending with the trademark office's trial board.

       Trademarks, which are ...

    ...law. "If they can't win in the marketplace, they try to soften them up with legal fees and distract them. Even if
they lose the case, it's a Pyrrhic victory because the small company has wasted so many resources."

    For Pretzel Crisps, Princeton Vanguard already has spent S1 million on legal fees, hiring David H. Bernstein and
Joe DiSalvo, who won control of the Vitaminwater name for Glaceau, which is now owned by Coca-Cola.

    Trademark lawyers say it's unclear how strong a claim the Wilsons have to the term pretzel crisps, even though
they have been using it since their snacks first went on sale in 2004.

     F. Scott Kieff, a law professor at George Washington University, said the case could go either way. Princeton
Vanguard, he said, "will have to show that there is some secondary meaning to the term 'pretzel crisp' out there in the
relevant population that goes beyond simply provoking thoughts of thin pretzels that are crispy and refer to something
specific."

       In any case, Frito-Lay has a clear financial incentive to dent the ...

   ...brands, according to Symphony/IRI, a market research firm in Chicago. (The firm's data does not include sales in
Walmart stores, warehouse clubs or liquor stores.)

       Symphony/IRI views Pretzel Crisps as a cracker, but if counted as a pretzel, it would be the No. 6 player.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 23 of 105
                                                                                                                 Page 23
                         Battle of the Brands The New York Times February 21, 2012 Tuesday



   Retail sales of Pretzel Crisps are growing quickly and last year exceeded $100 million, according to Princeton
Vanguard. Meanwhile, sales of Rold Gold pretzel products have decreased slightly over the last couple of years.

    Frito-Lay has

    ...slicers every 24 hours.

     They called their bagel chips New York Style Bagel Chips and registered New York Style as a trademark in much
the same way they are now trying to register Pretzel Crisps. In 1992, they sold the business to Nabisco.

   The idea for Pretzel Crisps was born in 1994. As Mrs. Wilson worked a graveyard shift at a factory in Ohio
making puffed pretzels, she said it hit her: "What if you took the middle, the air, out?"

    But ...

GRAPHIC:

     PHOTOS: Warren and Sara Wilson, the inventors of Pretzel Crisps, are being sued by the snack food giant
Frito-Lay. (B1)
Frito-Lay, a unit of PepsiCo, argues that Pretzel Crisps cannot be registered as a trademark because the name is a
generic term.
A serving suggestion on a Pretzel Crisps bag. The Wilsons said they had spent $1 million in their legal fight with
Frito-Lay.
 Warren and SaraWilson, founders of Princeton Vanguard, the company that owns Pretzel Crisps, which has had rising
sales. (PHOTOGRAPHS BY OZIER MUHAMMAD/THE NEW YORK TIMES) (B8)




                                    v      .    27 of 331 DOCUMENTS


                                   Copyright 2012 The New York Times Company
                                               The New York Times

                                               February 21, 2012 Tuesday
                                                   Late Edition - Final

SECTION: Section A; Column 0; Metropolitan Desk; Pg. 2

LENGTH: 734 words

HEADLINE: Inside the Times

BODY:

    ...NEW ROLE IN INTERNET ERA

    Trademarked brand names are a crucial tool in Web searches, as Warren Wilson has learned in his fight with the
snack food giant Frito-Lay over Pretzel Crisps. Page B1

    AIRLINES SPEND ON LOUNGES

    Many carriers have begun investing millions in their lounges, hoping to build their brands and attract more first-




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 24 of 105
                                                                                                                Page 24
                          Inside the Times The New York Times February 21, 2012 Tuesday



and business-class customers with amenities like luxury ...


                                               28 of 331 DOCUMENTS

                                             Copyright 2012 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2012 The Gloss
                                                     Splendicity

                                       February 17, 2012 Friday 6:35 PM EST

LENGTH: 545 words

HEADLINE: Facebook Makes Drug Addiction Look So Pretty

BODY:

    My Facebook sponsored posts section seems dedicated to 1) telling me my peripheral acquaintances love Pretzel
Crisps and 2) convincing me to be "an addict's cure!" But why would I want to do that when drug addiction looks so
unbelievably glamorous and involves such terrific hair dye?

    Because according to these ads this is what addicts look like:


                                               29 of 331 DOCUMENTS


                                              Copyright 2012 Relaxnews
                                                All Rights Reserved



                                        Aff)              relaxnews
                                 AFP - RELAXNEWS (English International Version)

                                            February 15, 2012 Wednesday

SECTION: GASTRONOMY

LENGTH: 258 words

HEADLINE: Hot and spicy snacks heat up snack food industry in the US

BODY:

    ...brand Tabasco has also lent its flavors to Cheez-It, savory crackers baked with their Green Pepper Sauce, and
Zapp's Spicy Creole Tomato Potato Chips.

    New products that offer consumers something new, like pretzel crisps and popchips are also proving popular in ►he




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 25 of 105
                                                                                                        Page 25
   Hot and spicy snacks heat up snack food industry in the US AFP - RELAXNEWS (English International Version)
                                           February 15, 2012 Wednesday


snack food world. Popchips, based out of San Francisco, are made by applying heat and pressure to potatoes for a
low-calorie alternative to deep-fried ...


                                                30 of 331 DOCUMENTS


                                        Copyright 2012 Orange County Register
                                                 All Rights Reserved
                                         Orange County Register (California)

                                               February 10, 2012 Friday

SECTION: BUSINESS; Pg. D

LENGTH: 478 words

HEADLINE: L.A. 'pop-up' eatery coming to Costa Mesa

BYLINE: Nancy Luna Register writer, The Orange County Register

BODY:

    ...orange marmalade, lamb belly bacon

     Filet mignon, celeriac creamed spinach, black garlic, bone marrow, truffled "tater tots"

     Chocolate, banana milkshake, chewy peanut butter ice cream, pretzel crisp, micro celery

     Buzz button, suspended in rosey water

    Wines and craft beer will be available at an additional cost.

    For a reservation, call 909-576-9210 or email ...


                                                31 of 331 DOCUMENTS


                                        Copyright 2012 Fairchild Fashion Group
                                                 All Rights Reserved




                                                   MVO
                                              Women's Wear Daily(WWD)

                                                    February 9, 2012

SECTION: 1; Pg. 4 Vol. 203 No. 27 ISSN: 0149-5380

LENGTH: 1201 words




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 26 of 105
                                                                                                                 Page 26
                 Fashion Week's Latest Digital Moves Women's Wear Daily(WWD) February 9, 2012



HEADLINE: Fashion Week's Latest Digital Moves

BYLINE: Rachel Strugatz

DATELINE: NEW YORK

BODY:

    ...buyers can track the whereabouts of #FashionWheels to catch a ride -- which will also be stocked with "Survival
Kits" of Prometheus Springs water, Zoya Nail Polish, Vita Coco coconut water, pretzel crisps and Six Scents (Six
perfumes created by six artists for charity).

    And in it's third season, the Kmart Concierge will send its Concierge girls -- outfitted in #FashionWeekProblems T-


PUB-SUBJECT:

     ...media platforms; co-executive; beauty section; program; communications agency; industry insiders; media
platforms help; Miller calls; fashion circus; designer; video experience; brands; industry members; editor; pretzel
crisps; runways looks; site; digital fashion; co-executive directors; coconut water; insider access; shoppable runways;
digital mediums; luxury shopper; favorite images; creative director; interactive app; online ...


                                               32 of 331 DOCUMENTS

                                  Copyright 2012 ProQuest Information and Learning
                                                All Rights Reserved
                                                ProQuest SuperText
                                      Copyright 2012 Yakima Herald Republic
                                       Yakima Herald-Republic (Washington)

                                              February 9, 2012 Thursday

SECTION: Pg. A.12

LENGTH: 483 words

HEADLINE: The Indoorsman -- Taking stock on birthday No. 34

BYLINE: Pat Muir

BODY:

    ...back from Seattle a couple of weeks ago and spent, like, $50 on snack foods.

    Thai lime cashews, chocolate-covered toffee rolled in chopped pistachios, organic lollipops, pretzel crisps,
dark-chocolate peanut butter cups. The list goes on. And, as was bound to happen, I ate most of it as soon as I got home.
There was also one morning, after a long night of carousing with ...


                                               33 of 331 DOCUMENTS




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 27 of 105
                                                                                                       Page 27
   Komen/Planned Parenthood controversy: why haven't we heard from Komen's corporate sponsors? Scholars and
                             Rogues February 8, 2012 Wednesday 3:25 AM EST


                                        Copyright 2012 Newstex LLC
                                             All Rights Reserved
                                            Newstex Web Blogs
                                     Copyright 2012 Scholars and Rogues
                                            Scholars and Rogues

                                  February 8, 2012 Wednesday 3:25 AM EST

LENGTH: 835 words

HEADLINE: Komen/Planned Parenthood controversy: why haven't we heard from Komen's corporate sponsors?

BODY:

    ...Otis Spunktneyer, Inc.

    Palmer's

    Pandora Jewelry

    Paris Accessories, Inc (MMG Corporation)

    Payless ShoeSource

    Philips Consumer Lifestyle

    Pink Ribbon Produce

    PNY

    Pottery Barn Kids

    Premium Outlets

    Pretzel Crisps

    Princess Cruises Community Foundation

    Prolacta Bioscience

    Provide Commerce

   Rally for the Cure®

   Redken

   REMAX

   RiceSelect

   Rich Products Corporation

   Robinson Home Products




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 28 of 105
                                                                                                        Page 28
    Komen/Planned Parenthood controversy: why haven't we heard from Komen's corporate sponsors? Scholars and
                              Rogues February 8, 2012 Wednesday 3:25 AM EST


    Sally Beauty Holdings, Inc....


                                                34 of 331 DOCUMENTS


                                     Copyright 2012 National Broadcasting Co. Inc.
                                                 All Rights Reserved
                                                NBC News Transcripts

                                                February 3, 2012 Friday

LENGTH: 1214 words

HEADLINE: Robyn Moreno, lifestyle expert, gives ideas on throwing a perfectly posh Super Bowl party

BODY:

    ...speak.

    Ms. MORENO: Yeah, so it's kind of--it's a little bit like kitschy and cool.

    GUTHRIE: Yes, it's cute. And the helmets, too.

    Ms. MORENO: And then they--yeah, and we have like our healthy snacks. We have pretzel crisps and this fun
popcorn from Indiana, which is good. And then we have to have chips and salsa because salsa is a move that Victor
Cruz, the running back for the Giants, always does.

    GUTHRIE: That's right.

    Ms. MORENO: But to be fair, we paired it with Food Should ...


                                               35 of 331 DOCUMENTS

                                             Copyright 2012 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2012 Eater LA
                                                       Eater LA

                                      February 2, 2012 Thursday 2:26 AM EST

LENGTH: 279 words

HEADLINE: EaterWire : Fundamental LA Does Dinner, Abigaile Opens Mon, More

BYLINE: Kat Odell

BODY:

    ...orange marmalade, lamb belly bacon




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 29 of 105
                                                                                                      Page 29
EaterWire : Fundamental LA Does Dinner, Abigaile Opens Mon, More Eater LA February 2, 2012 Thursday 2:26 AM
                                                    EST


   filet mignon, celeriac creamed spinach, black garlic, bone marrow, truffled 'tater tots'

   chocolate, banana milkshake, chewy peanut butter ice cream, pretzel crisp, micro celery

   buzz button, suspended in rosey water


                                               36 of 331 DOCUMENTS

                                             Copyright 2012 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                               Copyright 2012 Mondaq
                                                       Mondaq

                                      February 2, 2012 Thursday 3:18 PM EST

LENGTH: 2393 words

HEADLINE: Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No. 92053001 (TTAB
Nov. 16, 2011)

BODY:

    ...conduct this

    specific type of e-discovery was not necessarily inadequate under

    the circumstances of the case.

    CASE SUMMARY

    FACTS

    Princeton Vanguard, LLC (''Applicant") owns a

    Supplemental Register registration for the mark PRETZEL CRISPS, in

    standard characters and with PRETZEL disclaimed, for "pretzel

    crackers" and seeks a Principal Register registration for the

    same mark for the same goods under Section 2(f). In its

    petition to cancel and its notice of opposition, Frito-Lay North

    America, Inc. ("Opposer") alleged that (1) Opposer and

    others in the snack-food industry have a present and prospective

    right to use the term "pretzel crisps" generically and/or

    descriptively in their business; and (2) Applicant's mark is




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 30 of 105
                                                                                                      Page 30
Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No. 92053001 (TTAB Nov. 16, 2011)
                                  Mondaq February 2, 2012 Thursday 3:18 PM EST


   generic. In its notice of opposition, Opposer also pleaded as

   an additional ground that Applicant's mark is "merely

   descriptive" and has not acquired distinctiveness.

   Applicant denied the ...

   ...type of attorney-supervised ESI

   collection and review that Applicant had already undertaken; and

   that Applicant was entitled to discovery regarding how

   Opposer's "businesspeople assess the pretzel cracker

   market (in which [Opposer] was a player), their consideration of

   the PRETZEL CRISPS mark and products, and the names and terms they

   use in discussing these subjects." Opposer responded by

   arguing that Applicant is engaged in an ongoing document dump, that

   it was Applicant's fault for not working with ...

   ...computers was not reasonably accessible, and the cost of obtaining

   it far outweighed the need for the information, given that

   Opposer's claims relate solely to Applicant's mark, and

   Opposer had not used or considered using the term "pretzel

   crisps." Opposer also argued that much of the

   information Applicant sought related not to whether Applicant's

   mark was descriptive or generic, but instead to "competitive

   business issues between the parties," who are direct

   competitors, and that Applicant's discovery requests

   "constitute a fishing expedition" for the irrelevant

   information. Opposer further claimed that its production was

   sufficient and that it had only declined to produce "trade

   secret business information which has no bearing on the genericness

   of 'pretzel crisps' as used by Applicant."

   ANALYSIS




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 31 of 105
                                                                                                      Page 31
Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No. 92053001 (TTAB Nov. 16, 2011)
                                  Mondaq February 2, 2012 Thursday 3:18 PM EST


    The TTAB first noted that while the federal courts routinely

    deal with e-discovery disputes, e-discovery disputes have been

    relatively rare in TTAB proceedings due, most ...


                                                37 of 331 DOCUMENTS


                                              Copyright 2012 Mondaq Ltd.
                                                 All Rights Reserved




                                                 mondaq
                                                Mondaq Business Briefing

                                               February 2, 2012 Thursday

LENGTH: 2423 words

HEADLINE: United States: Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No.
92053001 (TTAB Nov. 16, 2011)

BYLINE: Linda McLeod and Stephanie H. Bald

BODY:

     Princeton Vanguard, LLC ("Applicant") owns a Supplemental Register registration for the mark PRETZEL
CRISPS, in standard characters and with PRETZEL disclaimed, for "pretzel crackers" and seeks a Principal Register
registration for the same mark for the same goods under Section 2(f). In its petition to cancel and its notice of
opposition, Frito-Lay North America, Inc. ("Opposer") alleged that (1) Opposer and others in the snack-food industry
have a present and prospective right to use the term "pretzel crisps" generically and/or descriptively in their business;
and (2) Applicant's mark is generic. In its notice of opposition, Opposer also pleaded as an additional ground that
Applicant's mark is "merely descriptive" and has not acquired distinctiveness. Applicant denied the ...

    ...type of attorney-supervised ESI collection and review that Applicant had already undertaken; and that Applicant
was entitled to discovery regarding how Opposer's "businesspeople assess the pretzel cracker market (in which
[Opposer] was a player), their consideration of the PRETZEL CRISPS mark and products, and the names and terms
they use in discussing these subjects." Opposer responded by arguing that Applicant is engaged in an ongoing
document dump, that it was Applicant's fault for not working with ...

    ...computers was not reasonably accessible, and the cost of obtaining it far outweighed the need for the information,
given that Opposer's claims relate solely to Applicant's mark, and Opposer had not used or considered using the term
"pretzel crisps." Opposer also argued that much of the information Applicant sought related not to whether Applicant's
mark was descriptive or generic, but instead to "competitive business issues between the parties," who are direct
competitors, and that Applicant's discovery requests "constitute a fishing expedition" for the irrelevant information.




 Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 32 of 105
                                                                                                          Page 32
 United States: Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No. 92053001 (TTAB
                         Nov. 16, 2011) Mondaq Business Briefing February 2, 2012 Thursday


Opposer further claimed that its production was sufficient and that it had only declined to produce "trade secret business
information which has no bearing on the genericness of 'pretzel crisps' as used by Applicant."

    ANALYSIS

    The TTAB first noted that while the federal courts routinely deal with e-discovery disputes, c-discovery disputes
have been relatively rare in TTAB proceedings due, most ...


                                                38 of 331 DOCUMENTS

                                            Copyright 2012 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2012 Mondaq Ltd.
                                              Mondaq Business Briefing

                                                    February 2, 2012

LENGTH: 2425 words

HEADLINE: Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No. 92053001;
TTAB Nov. 16, 2011;
Case overview

BODY:

     Princeton Vanguard, LLC ("Applicant") owns a Supplemental Registerregistration for the mark PRETZEL
CRISPS, in standard characters andwith PRETZEL disclaimed, for "pretzel crackers" and seeks a Principal Register
registration for the same mark for the same goods under Section 2(f). In its petition to cancel and its notice of
opposition, Frito-Lay North America, Inc. ("Opposer") alleged that (1) Opposer andothers in the snack-food industry
have a present and prospective right to use the term "pretzel crisps" generically and/or descriptively in their business;
and (2) Applicant's mark is generic. In its noticeof opposition, Opposer also pleaded as an additional ground that
Applicant's mark is "merely descriptive" and has not acquired distinctiveness. Applicant denied the ...

    ...type of attorney-supervisedESI collection and review that Applicant had already undertaken; andthat Applicant
was entitled to discovery regarding how Opposer's "businesspeople assess the pretzel cracker market (in which
[Opposer] was a player), their consideration of the PRETZEL CRISPS mark and products, and the names and terms
they use in discussing these subjects." Opposer responded by arguing that Applicant is engaged in an ongoing document
dump, that it was Applicant's fault for not working with ...

     ...computers was not reasonably accessible, and the cost of obtaining it far outweighed the need for the information,
given that Opposer's claims relate solely to Applicant's mark, and Opposer had not used or considered using the term
"pretzel crisps." Opposer also argued that much of the information Applicant sought related not to whether Applicant's
mark was descriptive or generic, but instead to "competitive business issues between the parties," who are direct
competitors, and that Applicant's discovery requests "constitute a fishing expedition" for the irrelevant information.
Opposer further claimed that its production was sufficient and that it had only declined to produce "trade secret business
information which has no bearingon the genericness of 'pretzel crisps' as used by Applicant."

    ANALYSIS

    The TTAB first noted that while the federal courts routinely deal with e-discovery disputes, e-discovery disputes




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 33 of 105
                                                                                                      Page 33
Frito-Lay N. Am., Inc. V. Princeton Vanguard, LLC, -Opp. No. 91195552, Canc. No. 92053001; TTAB Nov. 16, 2011;
                             Case overview Mondaq Business Briefing February 2, 2012


have been relatively rare in TTAB proceedings due, most ...


                                                39 of 331 DOCUMENTS


                                         Copyright 2012 adfinitum networks, Inc.
                                                  All Rights Reserved
                                               GlobalAdSource (English)

                                              February 1, 2012 Wednesday

LENGTH: 39 words

HEADLINE: INTRODUCING THE HOTTEST SNACK BRAND

BODY:

                                                 •.•
Product                 Pretzel Crisps Business Image




                                                40 of 331 DOCUMENTS


                                         Copyright 2012 adfinitum networks, Inc.
                                                  All Rights Reserved
                                               GlobalAdSource (English)

                                               January 26, 2012 Thursday

LENGTH: 29 words

HEADLINE: BEST SUPPORTING CRACKER

BODY:

                                                 ...
Product                 Pretzel Crisps




                                                41 of 331 DOCUMENTS


                                         Copyright 2012 adfinitum networks, Inc.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 34 of 105
                                                                                                                 Page 34
                      STARTING LINEUP GlobalAdSource (English) January 22, 2012 Sunday



                                                 All Rights Reserved
                                               GlobalAdSource (English)

                                               January 22, 2012 Sunday

LENGTH: 24 words

HEADLINE: STARTING LINEUP

BODY:



Product                 Pretzel Crisps




                                               42 of 331 DOCUMENTS

                                             Copyright 2012 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2012 Slashfood
                                                      Slashfood

                                       January 17, 2012 Tuesday 7:41 PM EST

LENGTH: 882 words

HEADLINE: Miranda Levenstein: Clean Start: Almond Butter Chocolate Chunk Cookies

BYLINE: Miranda Levenstein

BODY:

     On the other hand, my in-between meal nibbling is really a problem, and not because of anything to do with weight
but because I'm not even enjoying the nibbling. It's completely mindless. If there's an open bag of pretzel crisps on the
counter I'll grab a few on my way to unloading the dishwasher or I'm unwrapping a dark Hershey's kiss while I'm
talking on the phone or I'll help myself to ...


                                               43 of 331 DOCUMENTS

                                            Copyright 2012 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                  Copyright 2012 Copyright & Trademark Law Blog
                                          Trademark Law Community Blog

                                      January 12, 2012 Thursday 6:24 PM EST




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 35 of 105
                                                                                    Page 35
TTAB LIMITS EXTENT OF E-DISCOVERY IN BOARD PROCEEDINGS Trademark Law Community Blog January
                               12, 2012 Thursday 6:24 PM EST


LENGTH: 830 words

HEADLINE: TTAB LIMITS EXTENT OF E-DISCOVERY IN BOARD PROCEEDINGS

BODY:

    In this case, Frito-Lay opposes the application by Princeton Vanguard to register PRETZEL CRISPS for "pretzel
crackers" on the grounds that the term is generic or merely descriptive. In responding to the opposer's discovery, the
applicant initially identified more than 1,600,000 electronic files of potential relevance and claimed that its attorneys
manually ...


                                                44 of 331 DOCUMENTS

                                             Copyright 2012 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                               Copyright 2012 Mondaq
                                                       Mondaq

                                        January 10, 2012 Tuesday 3:24 PM EST

LENGTH: 856 words

HEADLINE: TTAB Limits Extent Of E-Discovery In Board Proceedings

BODY:

    ...parties agreeing in advance on

    ESI-related issues rather than engaging in motion practice after

    the fact.

    In this case, Frito-Lay opposes the application by Princeton

    Vanguard to register PRETZEL CRISPS for "pretzel

    crackers" on the grounds that the term is generic or merely

    descriptive. In responding to the opposer's discovery, the

    applicant initially identified more than 1,600,000 electronic files

    of potential relevance and claimed that its attorneys manually ...


                                                45 of 331 DOCUMENTS


                                        /Copyright 2012 Mondaq Ltd.
                                                   All Rights Reserved




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 36 of 105
                                                                                                        Page 36
United States: TTAB Limits Extent Of E-Discovery In Board Proceedings Mondaq Business Briefing January 10, 2012
                                                    Tuesday




                                                    ......,   :=.2co• -."..1111141


                                                                                1




                                                mondaq
                                               Mondaq Business Briefing

                                               January 10, 2012 Tuesday

LENGTH: 853 words

HEADLINE: United States: TTAB Limits Extent Of E-Discovery In Board Proceedings

BYLINE: Andrew Baum and David A. Copland

BODY:

    In this case, Frito-Lay opposes the application by Princeton Vanguard to register PRETZEL CRISPS for "pretzel
crackers" on the grounds that the term is generic or merely descriptive. In responding to the opposer's discovery, the
applicant initially identified more than 1,600,000 electronic files of potential relevance and claimed that its attorneys
manually ...


                                                46 of 331 DOCUMENTS

                                            Copyright 2012 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2012 Mondaq Ltd.
                                              Mondaq Business Briefing

                                                    January 10, 2012

LENGTH: 867 words

HEADLINE: TTAB Limits Extent Of E-Discovery In Board Proceedings;
Trademark Trial and Appeal Board;
Frito-Lay North America, Inc. v. Princeton Vanguard LLC, 100 U.S.P.Q.2d 1904

BODY:

    In this case, Frito-Lay opposes the application by Princeton Vanguard to register PRETZEL CRISPS for "pretzel
crackers" on the grounds that the term is generic or merely descriptive. In responding to the opposer's discovery, the
applicant initially identified more than 1,600,000 electronic files of potential relevance and claimed that its attorneys
manually ...


                                            V7 of 331 DOCUMENTS
                                         ?




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 37 of 105
                                                                                                   Page 37
 Foley & Lardner LLP: TTAB Limits Extent of E-Discovery in Board Proceedings Trademark Law Community Blog
                                 January 4, 2012 Wednesday 8:50 PM EST


                                            Copyright 2012 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                  Copyright 2012 Copyright & Trademark Law Blog
                                          Trademark Law Community Blog

                                      January 4, 2012 Wednesday 8:50 PM EST

LENGTH: 960 words

HEADLINE: Foley & Lardner LLP: TTAB Limits Extent of E-Discovery in Board Proceedings

BODY:

    ...parties agreeing in advance on ESI-related issues rather

    than engaging in motion practice after the fact.

    In this case, Frito-Lay opposes the application by Princeton Vanguard

    to register PRETZEL CRISPS for "pretzel crackers" on the grounds that

    the term is generic or merely descriptive. In responding to the

    opposer's discovery, the applicant initially identified more than

    1,600,000 electronic files of potential relevance and claimed that its

    attorneys manually ...


                                                48 of 331 DOCUMENTS


                                      Copyright 2012 Stagnito Media Food Group
                                                 All Rights Reserved
                                               The Progressive Grocer

                                                       January 2012

LENGTH: 2417 words

HEADLINE: Winners' Circle

BYLINE: James Dudlicek

BODY:

    ...whole new level."

   Super Promos
Meanwhile, plenty of food manufacturers are lining up with bowl game promotions to share with their retail partners.




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 38 of 105
                                                                                                                      Page 38
                                  Winners' Circle The Progressive Grocer January 2012



    Some, like Princeton, N.J.-based Snack Factory, which makes the Pretzel Crisp snack line, have cast a wide net to
capture the attention of hungry tailgaters throughout football season. At the center of Snack Factory's campaign were its
new Bold & Spicy flavors.

    "While the new Jalapen ..

    ...in June, shipments to retailers across the country began in early fall, just in time for football season, tailgating and
Super Bowl," explains Perry Abbenante, VP of marketing for Pretzel Crisps.

    MARKETING TWIST
    Shoppers compete in the pretzel toss, one of the sports-themed promotions that the makers of Pretzel Crisps
sponsored with participating retailers.

    As part of the marketing strategy for the Bold & Spicy line, the brand devised tailgating-themed displays using
branded cooler tables, and placed football weekenders with racks and case stacks of ...

    ...for football entertaining. The brand also cross-promoted with Vermont-based Cabot Creamery Cooperative on a
special BOGO offer at tailgating displays in deli departments at participating stores.

     Pretzel Crisps also took its promos to the streets, or rather parking lots. "Partnering with retailers in our key
markets, our field teams have started retail tailgating events to introduce shoppers to the Pretzel Crisps brand,"
Abbenante says. "The tailgating events feature samplings of our new flavors and tailgating activities like the pretzel
toss, in which shoppers can participate. We have also developed a Bold & Spicy Tailgating Awards program that


                                                 49 of 331 DOCUMENTS


                                       Copyright 2012 Stagnito Media Food Group
                                                  All Rights Reserved
                                                The Progressive Grocer

                                                       January 2012

LENGTH: 2417 words

HEADLINE: Winners' Circle

BYLINE: James Dudlicek

BODY:

    ...whole new level."

   Super Promos
Meanwhile, plenty of food manufacturers are lining up with bowl game promotions to share with their retail partners.

    Some, like Princeton, N.J.-based Snack Factory, which makes the Pretzel Crisp snack line, have cast a wide net to
capture the attention of hungry tailgaters throughout football season. At the center of Snack Factory's campaign were its
new Bold & Spicy flavors.

    "While the new Jalapen




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 39 of 105
                                                                                                                      Page 39
                                  Winners' Circle The Progressive Grocer January 2012



    ...in June, shipments to retailers across the country began in early fall, just in time for football season, tailgating and
Super Bowl," explains Perry Abbenante, VP of marketing for Pretzel Crisps.

    MARKETING TWIST
    Shoppers compete in the pretzel toss, one of the sports-themed promotions that the makers of Pretzel Crisps
sponsored with participating retailers.

    As part of the marketing strategy for the Bold & Spicy line, the brand devised tailgating-themed displays using
branded cooler tables, and placed football weekenders with racks and case stacks of ...

    ...for football entertaining. The brand also cross-promoted with Vermont-based Cabot Creamery Cooperative on a
special BOGO offer at tailgating displays in deli departments at participating stores.

     Pretzel Crisps also took its promos to the streets, or rather parking lots. "Partnering with retailers in our key
markets, our field teams have started retail tailgating events to introduce shoppers to the Pretzel Crisps brand,"
Abbenante says. "The tailgating events feature samplings of our new flavors and tailgating activities like the pretzel
toss, in which shoppers can participate. We have also developed a Bold & Spicy Tailgating Awards program that ...


                                                  50 of 331 DOCUMENTS


                                       Copyright 2011 Newark Morning Ledger Co.
                                                  All Rights Reserved
                                         The Star-Ledger (Newark, New Jersey)

                                              December 21, 2011 Wednesday
                                                  STATE/ROP EDITION

SECTION: TODAY; Pg. 033

LENGTH: 45 words

HEADLINE: Holiday gift idea

BYLINE: STAR-LEDGER STAFF

BODY:

     By now, you should be shopping for Christmas dinner, not Christmas presents. But while you're at the supermarket,
pick up a few bags of Dark Chocolate & Peppermint Pretzel Crisps from Princeton's Snack Factory. These addictive,
delicious treats make great stocking stuffers.


                                                  51 of 331 DOCUMENTS


                                      Copyright 2011 South China Morning Post Ltd.
                                                  All Rights Reserved
                                                South China Morning Post




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 40 of 105
                                                                                                                      Page 40
                               Truc South China Morning Post December 18, 2011 Sunday



                                                December 18, 2011 Sunday

SECTION: MAGAZINE; Truc; Pg. 62

LENGTH: 631 words

HEADLINE: Truc

BYLINE: Susan Jung

BODY:

    ...salt (Maldon or fleur de sel) and a choice of mustard.

    Set up the salmon and beef on a table, and round out the spread with plenty of other dishes, such as dips and
crudites. olives, pickles, pretzels and crisps. If you must serve something sweet, buy a selection of good-quality
biscuits and mince pies.

    The alcohol is the most expensive part of the party, but don't bankrupt yourself by trying to provide top- ...


                                                 52 of 331 DOCUMENTS


                                          Copyright 2011 The Daily Gazette Co.
                                                  All Rights Reserved
                                                   The Daily Gazette

                                            December 14, 2011 Wednesday
                                            Schenectady/Albany; Final Edition

SECTION: B: LOCAL; Pg. B4

LENGTH: 500 words

HEADLINE: Chocolate pretzels delightful

BYLINE: BONNIE TANDY LEBLANG AND CAROLYN WYMAN

BODY:

    Snack Factory Dark Chocolate & Peppermint Pretzel Crisps

       $2.99 per 4-ounce bag.

      Bonnie: Readers of my website already know how much my team loves these new pretzels. It's one of those
products people without willpower should ...

     ...pretzels are a great sweet-and-salty treat. But I've rarely found one outside of a candy store sporting the quality
dark chocolate the Snack Factory uses in these new holiday Pretzel Crisps. The impact of that rich chocolate, the
thinness of the pretzels and the peppermint adornment all go toward making this more sweet candy than salty snack.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 41 of 105
                                                                                                                    Page 41
                    Chocolate pretzels delightful The Daily Gazette December 14, 2011 Wednesday



      Coffee-mate Seasonal Non-Dairy Creamers

      Brown Sugar Maple ...


                                                 53 of 331 DOCUMENTS

                                   Copyright 2011 ProQuest Information and Learning
                                                 All Rights Reserved
                                                 ProQuest SuperText
                                         Copyright 2011 Journal Register Co.
                                                 New Haven Register

                                             December 14, 2011 Wednesday

SECTION: FOOD; Pg. E2

LENGTH: 542 words

HEADLINE: SUPERMARKET SAMPLER: If you like chocolate, peppermint and pretzels ...

BYLINE: Carolyn Wyman; Bonnie Tandy Leblang

BODY:

    Snack Factory Dark Chocolate & Peppermint Pretzel Crisps. $2.99 per 4-ounce bag. Bonnie: This is one of those
products people without willpower should not buy.

    Yes, these dark chocolate-covered thin pretzel wafers sprinkled with crushed peppermint candy are that ...

    ...pretzels are a great sweet-and-salty treat. But I've rarely found one outside of a candy store sporting the quality
dark chocolate the Snack Factory uses in these new holiday Pretzel Crisps. The impact of that rich chocolate, the
thinness of the pretzels and the peppermint adornment all go toward making this more sweet candy than salty snack.

    Not being a huge fan of chocolate mint, I wish these ...


                                       )1(       54 of 331 DOCUMENTS


                                          Copyright 2011 York Newspapers, Inc.
                                                  All Rights Reserved
                                            The York Dispatch (Pennsylvania)

                                              December 14, 2011 Wednesday

SECTION: FOOD

LENGTH: 807 words

HEADLINE: SUPERMARKET SAMPLER: Sweet holiday treats get the nod of approval




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 42 of 105
                                                                                                  Page 42
    SUPERMARKET SAMPLER: Sweet holiday treats get the nod of approval The York Dispatch (Pennsylvania)
                                December 14, 2011 Wednesday


BODY:

    Snack Factory Dark Chocolate & Peppermint Pretzel Crisps. $2.99 per 4-ounce bag.

    Bonnie: Readers of my website BiteoftheBest.com already know how much my team loves these new pretzels. It's
one of those products people ...

     ...pretzels are a great sweet-and-salty treat. But I've rarely found one outside of a candy store sporting the quality
dark chocolate the Snack Factory uses in these new holiday Pretzel Crisps. The impact of that rich chocolate, the
thinness of the pretzels and the peppermint adornment all go toward making this more sweet candy than salty snack.

    Planters Holiday Nuts. Creme Brulee Almonds, Winter Spiced Nuts, and ...


                                                 55 of 331 DOCUMENTS


                                            Copyright 2011 York Daily Record
                                            York Daily Record (Pennsylvania)

                                    Distributed by McClatchy-Tribune Business News

                                                December 5, 2011 Monday

SECTION: STATE AND REGIONAL NEWS

LENGTH: 489 words

HEADLINE: Police: Woman steals tuna, soap, toiletries from two stores 'to help the homeless'

BYLINE: Ted Czech, York Daily Record, Pa.

BODY:

    ...Meow Mix cat food

    --1 box of Fruity Pebbles cereal bars

    --25 Dial soap bars

    --25 Colgate toothpaste tubes

    --1 pound cake

    --1 bag of white chocolate pretzel crisps

    --59.87 pounds of bananas

    The affidavit of probable cause filed by state police says Dansicker tried to steal "socks, and health and beauty
products" from the Walmart in Shrewsbury Township.

        (c)2011 York ...




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 43 of 105
                                                                                        Page 43
                               RC manufacturer guide. Candy Industry December 1, 2011



                                              56 of 331 DOCUMENTS

                                           Copyright 2011 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2011 BNP Media
                                                   Candy Industry

                                                 December 1, 2011

SECTION: Pg. 110(7) Vol. 176 No. 12 ISSN: 0745-1032

LENGTH: 3700 words

HEADLINE: RC manufacturer guide.

BODY:

    ...Sin City Suckers

    Smarties Candy Co.

   Snack Alliance Inc.

    The Snack Factory

    P.O. Box 3562

   Princeton, NJ 08543

   (888) 683-5400

    (609) 683-5400

    info@pretzelcrisps.com

    www.pretzelcrisps.com

    Snackerz Inc.

    Snak King

    Snyder's of Hanover Inc.

    Sorbee Intl. LLC

    9990 Global Rd.

    Philadelphia, PA 19115

   (215)677-5200

   (800) 654-3997




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 44 of 105
                                                                                       Page 44
                              RC manufacturer guide. Candy Industry December 1, 2011



    Fax: (215) ...


                                             57 of 331 DOCUMENTS

                                          Copyright 2011 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                                           Copyright 2011 BNP Media
                                                  Candy Industry

                                                December 1, 2011

SECTION: Pg. 110(7) Vol. 176 No. 12 ISSN: 0745-1032

LENGTH: 3700 words

HEADLINE: RC manufacturer guide.

BODY:

   ...Sin City Suckers

   Smarties Candy Co.

   Snack Alliance Inc.

   The Snack Factory

   P.O. Box 3562

   Princeton, NJ 08543

   (888) 683-5400

   (609) 683-5400

   info@pretzelcrisps.com

   www.pretzelcrisps.com

   Snackerz Inc.

   Snak King

   Snyder's of Hanover Inc.

   Sorbee Intl. LLC

   9990 Global Rd.

   Philadelphia, PA 19115

   (215)677-5200




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 45 of 105
                                                                                       Page 45
                              RC manufacturer guide. Candy Industry December 1, 2011



   (800) 654-3997

   Fax: (215) ...


                                             58 of 331 DOCUMENTS

                                          Copyright 2011 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                                           Copyright 2011 BNP Media
                                                  Candy Industry

                                                December 1, 2011

SECTION: Pg. 110(7) Vol. 176 No. 12 ISSN: 0745-1032

LENGTH: 3700 words

HEADLINE: RC manufacturer guide.

BODY:

   ...Sin City Suckers

   Smarties Candy Co.

   Snack Alliance Inc.

   The Snack Factory

   P.O. Box 3562

   Princeton, NJ 08543

   (888) 683-5400

   (609) 683-5400

   info@pretzelcrisps.com

   www.pretzelcrisps.com

   Snackerz Inc.

   Snak King

   Snyder's of Hanover Inc.

    Sorbee Intl. LLC

   9990 Global Rd.

   Philadelphia, PA 19115




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 46 of 105
                                                                                  Page 46
                         RC manufacturer guide. Candy Industry December 1, 2011



   (215)677-5200

    (800) 654-3997

    Fax: (215) ...


                                        59 of 331 DOCUMENTS


                                 Copyright 2011 adfinitum networks, Inc.
                                          All Rights Reserved
                                       GlobalAdSource (English)

                                       December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:



Description          PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




                                        60 of 331 DOCUMENTS


                                 Copyright 2011 adfmitum networks, Inc.
                                          All Rights Reserved
                                       GlobalAdSource (English)

                                      December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:



Description          PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 47 of 105
                                                                                       Page 47
    LOOKING FORWARD TO ANOTHER RECORD GlobalAdSource (English) December 1, 2011 Thursday



                                      61 of 331 DOCUMENTS


                              Copyright 2011 adfinitum networks, Inc.
                                       All Rights Reserved
                                    GlobalAdSource (English)

                                     December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:



Description        PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




                           v     e    62 of 331 DOCUMENTS


                              Copyright 2011 adfinitum networks, Inc.
                                       All Rights Reserved
                                    GlobalAdSource (English)

                                     December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:



Description        PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




                                ,..4 63 of 331 DOCUMENTS


                               Copyright 2011 adfinitum networks, Inc.
                                        All Rights Reserved
                                     GlobalAdSource (English)




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 48 of 105
                                                                                        Page 48
     LOOKING FORWARD TO ANOTHER RECORD GlobalAdSource (English) December 1, 2011 Thursday



                                    December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:



Description        PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




                                , 64 of 331 DOCUMENTS
                             v
                               Copyright 2011 adfmitum networks, Inc.
                                        All Rights Reserved
                                     GlobalAdSource (English)

                                    December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:



Description        PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




                                      65 of 331 DOCUMENTS


                               Copyright 2011 adfmitum networks, Inc.
                                        All Rights Reserved
                                     GlobalAdSource (English)

                                    December 1, 2011 Thursday

LENGTH: 30 words

HEADLINE: LOOKING FORWARD TO ANOTHER RECORD

BODY:




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 49 of 105
                                                                                        Page 49
     LOOKING FORWARD TO ANOTHER RECORD GlobalAdSource (English) December 1, 2011 Thursday




Description            PRODUCT/STORE / PRETZEL CRISPS HAD THE LA




                                               66 of 331 DOCUMENTS


                                     Copyright 2011 Hearst Communications Inc.
                                                All Rights Reserved
                                                Good Housekeeping

                                                  December 1, 2011

SECTION: GOOD HEALTH; Pg. 53 Vol. 253

LENGTH: 294 words

HEADLINE: Drop 5 Lbs

BODY:

    ...College of Sports Medicine *Calorie burn based on a 150-1b. woman

    KNOT-SO-HEAVY PRETZELS We're doing the twist over Snack Factory's new Dark Chocolate & Peppermint
Pretzel Crisps. Each four-piece serving delivers a satisfying dose of salty and sweet, chocolate and mint, for just 120
calories. Offer them at your get-together or as a gift to a waistline- ...


                                               67 of 331 DOCUMENTS

                                  Copyright 2011 ProQuest Information and Learning
                                                All Rights Reserved
                                        Copyright 2011 Bonnier Corporation
                                               Parenting. Early Years

                                           December 2011 - January 2012

SECTION: LET'S EAT I LUNCH BOX; Pg. 80 Vol. 25 No. 11 ISSN: 1947-9883

LENGTH: 84 words

HEADLINE: We just can't stop eating...

BODY:

      will add a kick to your kid's palate . The creamy and smooth Classic Guacamole by Sabra ($4) is one of the
freshest packaged guacs we've ever tasted.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 50 of 105
                                                                                                                    Page 50
                    We just can't stop eating... Parenting. Early Years December 2011 - January 2012



    CHIPS Pair the spicy new Pretzel Crisps Chipotle Cheddar and Jalapeno Jack varieties ($3 ) with guacamole.
Sensible Portions Bagel Tops ($4) are the perfect match for hummus.


                                                  68 of 331 DOCUMENTS

                                            Copyright 2011 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                Copyright 2011 Accretive Capital LLC dba Benzinga.com
                                                    Benzinga.com

                                                     November 8, 2011

LENGTH: 909 words

HEADLINE: A Little Bite Goes a Long Way: The Growing Role of Snacks in America.

BODY:

    Byline: Benzinga Staff

    PRINCETON, N.J.--(BUSINESS WIRE)--

   A recent survey by Snack Factory's Pretzel Crisps(R) brand revealsthat nearly half of Americans (40 percent)
would prefer to reach forsnack foods throughout the day instead of eating the traditional three square meals. What's
more, many admit to indulging in ...

    Pretzel Crisps'(R) new Rethink Your Snack Survey, conducted by Kelton Research, finds that when it comes to
snack time, a majority of Americans (59 percent) prefer to keep it interesting and sample ...

     ...snacking, people want something that tastes good, satisfies their cravings and doesn't make them feel guilty for
eating it, even if they overindulge a little," said Perry Abbenante, VicePresident of Marketing for Pretzel Crisps.
"Pretzel Crisps offer consumers a wide selection of bold and spicy, sweet, salty and savory flavors without the fat or
high caloric content of other snack foods."

    SMART SNACKING

    Almost nine in ten (

     ...healthy snack that keeps the energy level steady," said Kathy Kaehler, celebrity trainer, fitness expert and author.
"To make the most of snack time, pair low fat, low calorie snacks like Pretzel Crisps with a little protein rich peanut
butter or my favorite, ascoop of Greek yogurt for a boost of energy."

    A NATION THAT SNACKS

    While in the car, sitting at the office or lounging ...

    ...sticking to the usual snack food suspects. The wide snack selection could also be why more parents than those
without children (56 percent vs. 45 percent) choose snacks for breakfast.

    For more information about the Pretzel Crisps survey and products,visit www.pretzelcrisps.com.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 51 of 105
                                                                                                       Page 51
     A Little Bite Goes a Long Way: The Growing Role of Snacks in America. Benzinga.com November 8, 2011



    About Snack Factory

    Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel ...

    ...on to create New York Style Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is
reinventing the pretzel category with theworld's first spreadable pretzel cracker, Pretzel Crisps(R). For more
information, please visit pretzelcrisps.com or become a fan at www.facebook.com/pretzelcrisps. Pretzel Crisps(R).
Rethink your pretzel!

    Survey Methodology

    The survey was conducted by Kelton Research in August 2011 using an email invitation and an online survey to
1,007 nationally representative Americans

    ...research for a wide variety of companies across multiple sectors including many in theFortune 500. For more
information about Kelton's services, please visit www.keltonresearch.com.

    Pretzel Crisps

    Jessica Harris, 609-613-0715

    jharris@p retzelcrisps.com


                                                69 of 331 DOCUMENTS


                                           Copyright 2011 Business Wire, Inc.
                                                     Business Wire

                                      November 8, 2011 Tuesday 12:43 PM GMT

LENGTH: 903 words

HEADLINE: A Little Bite Goes a Long Way: The Growing Role of Snacks in America;
New Survey by Snack Factory's Pretzel Crisps® Reveals that Many Americans are Choosing Snacks Over Meals to
Ease Their Hunger Pangs

DATELINE: PRINCETON, N.J.

BODY:

   A recent survey by Snack Factory's Pretzel Crisps® brand reveals that nearly half of Americans (40 percent)
would prefer to reach for snack foods throughout the day instead of eating the traditional three square meals. What's
more, many admit to indulging ...

    Pretzel Crisps'® new Rethink Your Snack Survey, conducted by Kelton Research, finds that when it comes to
snack time, a majority of Americans (59 percent) prefer to keep it interesting and sample ...

    ...people want something that tastes good, satisfies their cravings and doesn't make them feel guilty for eating it,
even if they overindulge a little," said Perry Abbenante, Vice President of Marketing for Pretzel Crisps. "Pretzel




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 52 of 105
                                                                                                         Page 52
   A Little Bite Goes a Long Way: The Growing Role of Snacks in America; New Survey by Snack Factory's Pretzel
             Crisps® Reveals that Many Americans are Choosing Snacks Over Meals to Ease Their Hunger


Crisps offer consumers a wide selection of bold and spicy, sweet, salty and savory flavors without the fat or high
caloric content of other snack foods."

    SMART SNACKING

    Almost nine in ten (

     ...healthy snack that keeps the energy level steady," said Kathy Kaehler, celebrity trainer, fitness expert and author.
"To make the most of snack time, pair low fat, low calorie snacks like Pretzel Crisps with a little protein rich peanut
butter or my favorite, a scoop of Greek yogurt for a boost of energy."

    A NATION THAT SNACKS

    While in the car, sitting at the office or ...

    ...sticking to the usual snack food suspects. The wide snack selection could also be why more parents than those
without children (56 percent vs. 45 percent) choose snacks for breakfast.

    For more information about the Pretzel Crisps survey and products, visit www.pretzelcrisps.com .

    About Snack Factory

    Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel ...

     ...on to create New York Style Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is
reinventing the pretzel category with the world's first spreadable pretzel cracker, Pretzel Crisps®. For more
information, please visit pretzelcrisps.com or become a fan at www.facebook,com/pretzelcrisps . Pretzel Crisps®.
Rethink your pretzel!

    Survey Methodology

    The survey was conducted by Kelton Research in August 2011 using an email invitation and an online survey to
1,007 nationally representative Americans ...

     Pretzel Crisps
Jessica Harris, 609-613-0715
jharris@pretzelcrisps.com


                                                     70 of 331 DOCUMENTS

                                                Copyright 2011 Newstex LLC
                                                    All Rights Reserved
                                                    Newstex Web Blogs
                                                Copyright 2011 Disease Proof
                                                       Disease Proof

                                       November 2, 2011 Wednesday 2:22 PM EST

LENGTH: 715 words

HEADLINE: October was Breast Cancer Awareness Month, didn't you hear?




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 53 of 105
                                                                                                      Page 53
October was Breast Cancer Awareness Month, didn't you hear? Disease Proof November 2, 2011 Wednesday 2:22 PM
                                                     EST


BODY:

    ...eat mass factory farmed meats given antibiotics and growth promoting hormones.



     Consider: these cancer non-profits are affiliated with drug companies and mammogram machine companies. They
are also supported by companies such as Omaha Steaks, Pretzel Crisps, Boar's Head Meats, General Mills, and ACH
Foods (which makes margarine and cooking oils for fast food restaurants). They have no interest in preventing cancer,
only treating it. The search for the ...


                                              71 of 331 DOCUMENTS

                                          Copyright 2011 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                              Copyright 2011 Accretive Capital LLC dba Benzinga.com
                                                  Benzinga.com

                                                  October 29, 2011

LENGTH: 587 words

HEADLINE: Pretzel Crisps;
R Stacks Up in the Fight Against Breast Cancer.

BODY:




   PRINCETON, N.J., Sept. 20, 2011 (GLOBE NEWSWIRE) -- Snack Factory is proud
to join the fight against breast cancer by becoming an official partner of
Susan G. Komen for the Cure(R), the leading non-profitorganization in the fight
against breast cancer. For over 25 years, Susan G. Komen has been the global
proponent of the breast cancer movement and has invested more than $1.9 billion
towards research and life-saving community programs. This year, Pretzel
Crisps(R), the low calorie, flat-baked pretzel cracker, will be sporting the
pink ribbon on its 14 ounce Pretzel Crisps packaging to help raise awareness
and donations for Komen. From June 2011 through May 2012, Snack Factory will
donate a minimum of $100,000 to the organization.




   "We are honored to be a part of the outstanding group of individuals and
companies across the country and throughout the world that have    helped Susan
G. Komen for the Cure continue its fight to save livesand protect others
against this devastating disease," said Perry Abbenante, Vice President of Mar-
keting for Pretzel Crisps. "We hope our efforts help move the organization one
step closer to finding a cure and creating a world without breast cancer."




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 54 of 105
                                                                                                          Page 54
          Pretzel Crisps; R Stacks Up in the Fight Against Breast Cancer. Benzinga.com October 29, 2011




   The specially marked 14 ounce Pretzel Crisps bags are available for    a
limited time in the deli section of select retailers nationwide. To learn how
to get involved in events and races in your community orto donate to Komen, log
onto


www.pretzelcrisps.com


    Pretzel Crisps


jharris@pretzelcrisps.com


   Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack
food pioneers Sara and Warren Wilson. From their humble start    selling funnel
cakes at county fairs, the couple went on to create New York Style Bagel Chips
and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is reinvent-
ing the pretzel category with theworld's first spreadable pretzel cracker,
Pretzel Crisps(R). For more    information, please visit pretzelcrisps.com or
become a fan at
www.facebook.com/pretzelcrisps
. Pretzel Crisps(R). Rethink your pretzel!


http://www.cisionwire.com/pretzel-crisps-press-room/r/pretzel-crisps-
-stacks-up-in-the-fight-against-breast-cancer,c9163442
                                                      • • •

 wkr0001.jpg       Komen Pretzel Crisps Bag




                                            72 of 331 DOCUMENTS

                                         Copyright 2011 Newstex LLC
                                              All Rights Reserved
                                             Newstex Web Blogs
                               Copyright 2011 Personal Branding Blog via Twitter
                                      Personal Branding Blog via Twitter

                                   October 25, 2011 Tuesday 10:09 AM EST

LENGTH: 354 words

HEADLINE: Personal Branding Blog via Twitter

BODY:

   DanSehawbel- RT @BostonTweetUp: TOMORROW: 7pm #branduboston hosted by @DanSchawbei @ruelaia




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 55 of 105
                                                                                                        Page 55
 Personal Branding Blog via Twitter Personal Branding Blog via Twitter October 25, 2011 Tuesday 10:09 AM EST



@backbaysocial @jamietedford @dotMeTweet @PretzelCrisps h ...10-25-2011 at 00:43:02 UTC


                                                 73 of 331 DOCUMENTS

                                                    Copyright 2011
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                             Copyright 2011 Blast Magazine
                                                      PRRA-0002

                                      October 19, 2011 Wednesday 8:27 PM EST

LENGTH: 721 words

HEADLINE: Wine Riot: New York

BODY:

     ...fun and accessible. In both Boston and New York, the event staff was readily available and very helpful. We
enjoyed the funky perks that make Wine Riot ideal for the young, hip oenophile: Free snacks (Pretzel Crisps and Cabot
cheese). Food vendors for those who want something a bit meatier to accompany their sipping. "Crash Courses" for
learning more about what you're drinking. Temporary tattoos (we both emblazoned ...


                                                 74 of 331 DOCUMENTS

                                              Copyright 2011 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                               Copyright 2011 Crushable
                                                       Crushable

                                        October 15, 2011 Saturday 4:34 AM EST

LENGTH: 838 words

HEADLINE: Reality TV Still Sets Its Plus-Size Female Stars Apart From Regular Programming, But At Least It's Nice
To Them

BODY:

    ...for the plus-sized market, and that sucks. But they're not as cruel as I expected them to be. It's a small victory, but
a notable one.

    Related posts:

    Body Image Insensitive Brand Pretzel Crisps Advertises At Plus Size Fashion Event

    Christina Hendricks Is Tired Of Being Asked If She's Tired Of Being Asked About Her Boobs

    Am I Right Ladies? Spanx, But No Spanx




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 56 of 105
                                                                                                             Page 56
  Reality TV Still Sets Its Plus-Size Female Stars Apart From Regular Programming, But At Least It's Nice To Them
                                  Crushable October 15, 2011 Saturday 4:34 AM EST


    GLAAD ...


                                                  75 of 331 DOCUMENTS


                                                Copyright 2011 Star Tribune
                                                    All Rights Reserved
                                              Star Tribune (Minneapolis, MN)

                                               October 13, 2011 Thursday
                                                   METRO EDITION

SECTION: TASTE; Pg. 2T

LENGTH: 336 words

HEADLINE: tidbits

BYLINE: AL SICHERMAN, STAR TRIBUNE (Mpls.-St. Paul)

BODY:

    ...down the Ritz

    Nabisco now has a second Munchables item under its Ritz cracker brand. (Munchables are not small Ritz crackers;
those are Ritz Bits, in many varieties.) The first Ritz Munchables were Pretzel Crisps. Now there's Ritz Munchables
Buttery Thins. These look like little versions of regular Ritz crackers, a little larger than Ritz Bits, but thinner -- almost
wafer-like -- and with a texture that leans ...


                                                 76 of 331 DOCUMENTS


                                      Copyright 2011 National Broadcasting Co. Inc.
                                                  All Rights Reserved
                                                 NBC News Transcripts

                                               October 12, 2011 Wednesday

LENGTH: 1303 words

HEADLINE: Eat Smart Today; Hungry Girl Lisa Lillien discusses the best guilt-free foods at the supermarket

BODY:

    ...don't overdo it.

    TEXT:

    Eat Smart Today




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 57 of 105
                                                                                                             Page 57
Eat Smart Today; Hungry Girl Lisa Lillien discusses the best guilt-free foods at the supermarket NBC News Transcripts
                                           October 12, 2011 Wednesday


    Pop Chips 120 cal per serving

    ROKER: All right. What about pretzel chips?

    Ms. LILLIEN: These are actually flat pretzels. They're Pretzel Crisps. Look how cute they are.

    ROKER: Oh, they're so cute.

    Ms. LILLIEN: They're like little mini cracker--they're adorable.

    ROKER: Mm-hmm.

    Ms. LILLIEN: And the come in amazing flavors. What I like about these is they come in some nice and spicy
flavors so you don't want to overdo it with pretzels.

    TEXT:

    Eat Smart Today

    Pretzel Crisps 110 cal per serving

    ROKER: Mm-hmm.

    Ms. LILLIEN: Because, you know, you can shovel those.

    ROKER: Sure.

    Ms. LILLIEN: And you can overdo it. But they're low--very low in fat and ...


                                                 77 of 331 DOCUMENTS


                   Copyright 2011 MediaNews Group, Inc. and New England Newspaper Group Inc.
                                               All Rights Reserved
                                   The Berkshire Eagle (Pittsfield, Massachusetts)

                                               October 5, 2011 Wednesday

SECTION: LIFESTYLE

LENGTH: 272 words

HEADLINE: Lunchbox: Becket Country Store and Cafe

BYLINE: By Jenn Smith, Berkshire Eagle Staff

BODY:

    ...for a bagel to $6.50 for a foot-long grinder

    What I got: A grilled tuna melt, a 12-ounce coffee and a small bag of Ritz Munchables pretzel crisps




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 58 of 105
                                                                                                           Page 58
Lunchbox: Becket Country Store and Cafe The Berkshire Eagle (Pittsfield, Massachusetts) October 5, 2011 Wednesday



     Wait time: Less than five minutes

     Total cost: $7.94. Major credit cards accepted.

     Final thought: This was a memorable tuna melt on deli sliced, flour-dusted artisan ...

    ...top was a layer of the creamiest Swiss cheese I've ever had in a sandwich. The to-go box my sandwich came in
was also filled with crinkle-cut potato chips. So I saved the bag of pretzel crisps (which only cost an astounding 35
cents) for later. The only thing that could have completed this lunch better is a dill pickle spear.

     Information: Call (413) 623-5500 or visit www.hilhownsonline.


                                                 78 of 331 DOCUMENTS

                                             Copyright 2011 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2011 BNP Media
                                                    Candy Industry

                                                       October 1, 2011

SECTION: Pg. RC5(I) Vol. 176 No. 10 ISSN: 0745-1032

LENGTH: 158 words

HEADLINE: Pretzel Crisps Dark Chocolate & Peppermint;
New Products

BODY:

    Snack Factory, Princeton, N.J.

    (609) 683-5400

    www.pretzelerisps.com

    [ILLUSTRATION OMITTED]

     Snack Factory has added a Dark Chocolate & Peppermint Pretzel Crisps item to it's holiday line. The crisps are
coated in rich premium dark chocolate and delicately sprinkled with peppermint candy pieces, adding a burst of calming
coolness. With only 120 calories and 5 grams of fat per serving, Dark Chocolate & Peppermint is sure to become
adelicious part of consumer holiday traditions. Pretzel Crisps' sweetand salty line of Holiday Indulgents, which also
includes a White Chocolate & Peppermint variety, is slated to be in stores this fall.

     Ingredients: Dark Chocolate (sugar, chocolate liquor [processed with alkali], cocoa butter, milk fat, soy lecithin [an
emulsifier], vanilla), Pretzel Crisps (wheat flour, sugar, salt, barley malt syrup), Topping (sugar, corn syrup, beet juice
[color], caramel color, natural peppermint oil). S.R.P.: (4-oz. bag) $2.99




                                          v      9 of 331 DOCUMENTS




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 59 of 105
                                                                                                                   Page 59
             Pretzel Crisps Dark Chocolate & Peppermint; New Products Candy Industry October 1, 2011



                                            Copyright 2011 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2011 BNP Media
                                                    Candy Industry

                                                     October 1, 2011

SECTION: Pg. RCS(1) Vol. 176 No. 10 ISSN: 0745-1032

LENGTH: 158 words

HEADLINE: Pretzel Crisps Dark Chocolate & Peppermint;
New Products

BODY:

    Snack Factory, Princeton, N.J.

    (609) 683-5400

    www.pretzekrisps.com

    [ILLUSTRATION OMITTED]

     Snack Factory has added a Dark Chocolate & Peppermint Pretzel Crisps item to it's holiday line. The crisps are
coated in rich premium dark chocolate and delicately sprinkled with peppermint candy pieces, adding a burst of calming
coolness. With only 120 calories and 5 grams of fat per serving, Dark Chocolate & Peppermint is sure to become
adelicious part of consumer holiday traditions. Pretzel Crisps' sweetand salty line of Holiday Indulgents, which also
includes a White Chocolate & Peppermint variety, is slated to be in stores this fall.

    Ingredients: Dark Chocolate (sugar, chocolate liquor [processed with alkali], cocoa butter, milk fat, soy lecithin [an
emulsifier], vanilla), Pretzel Crisps (wheat flour, sugar, salt, barley malt syrup), Topping (sugar, corn syrup, beet juice
[color], caramel color, natural peppermint oil). S.R.P.: (4-oz. bag) $2.99


                                      /         80 of 331 DOCUMENTS

                                             Copyright 2011 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2011 BNP Media
                                                     Candy Industry

                                                     October 1, 2011

SECTION: Pg. RC5(1) Vol. 176 No. 10 ISSN: 0745-1032

LENGTH: 158 words

HEADLINE: Pretzel Crisps Dark Chocolate & Peppermint;
New Products




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 60 of 105
                                                                                                                      Page 60
              Pretzel Crisps Dark Chocolate & Peppermint; New Products Candy Industry October 1, 2011



BODY:

     Snack Factory, Princeton, N.J.

     (609) 683-5400

     www.pretzelcrisps.com

     [ILLUSTRATION OMITTED]

     Snack Factory has added a Dark Chocolate & Peppermint Pretzel Crisps item to it's holiday line. The crisps are
coated in rich premium dark chocolate and delicately sprinkled with peppermint candy pieces, adding a burst of calming
coolness. With only 120 calories and 5 grams of fat per serving, Dark Chocolate & Peppermint is sure to become
adelicious part of consumer holiday traditions. Pretzel Crisps' sweetand salty line of Holiday Indulgents, which also
includes a White Chocolate & Peppermint variety, is slated to be in stores this fall.

    Ingredients: Dark Chocolate (sugar, chocolate liquor [processed with alkali], cocoa butter, milk fat, soy lecithin [an
emulsifier], vanilla), Pretzel Crisps (wheat flour, sugar, salt, barley malt syrup), Topping (sugar, corn syrup, beet juice
[color], caramel color, natural peppermint oil). S.R.P.: (4-oz. bag) $2.99


                                                 81 of 331 DOCUMENTS


                                                Copyright 2011 Star Tribune
                                                    All Rights Reserved
                                              Star Tribune (Minneapolis, MN)

                                              September 29, 2011 Thursday
                                                   METRO EDITION

SECTION: TASTE; Pg. 2T

LENGTH: 371 words

HEADLINE: tidbits

BYLINE: AL SICHERMAN, STAR TRIBUNE (Mpls.-St. Paul)

BODY:

    ...down the Ritz

     Nabisco now has a second Munchables item under its Ritz cracker brand. (Munchables are not small Ritz crackers;
that's Ritz Bits, in many varieties.) The first Ritz Munchables were Pretzel Crisps. Now there's Ritz Munchables
Buttery Thins. These look like little versions of regular Ritz crackers, a little larger than Ritz Bits, but thinner -- almost
wafer-like -- and with a texture that leans ...


                                                 82 of 331 DOCUMENTS




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 61 of 105
                                                                                                              Page 61
Pretzel Crisps(R) Stacks Up in the Fight Against Breast Cancer; Snack Factory's Pretzel Crisps(R) Partners With Susan
                  G. Komen for the Cure(R) to Help Raise Awareness and Fund a Cure for Breast C


                                         Copyright 2011 GlobeNewswire, Inc.
                                                All Rights Reserved
                                                   GlobeNewswire

                                     September 20, 2011 Tuesday 5:08 AM EST

SECTION: FOOD; COMPANY ANNOUNCEMENT

LENGTH: 564 words

HEADLINE: Pretzel Crisps(R) Stacks Up in the Fight Against Breast Cancer;
Snack Factory's Pretzel Crisps(R) Partners With Susan G. Komen for the Cure(R) to Help Raise Awareness and Fund a
Cure for Breast Cancer

BODY:

    ...cancer. For over 25 years, Susan G. Komen has been the global proponent of the breast cancer movement and has
invested more than $1.9 billion towards research and life-saving community programs. This year, Pretzel Crisps®, the
low calorie, flat-baked pretzel cracker, will be sporting the pink ribbon on its 14 ounce Pretzel Crisps packaging to
help raise awareness and donations for Komen. From June 2011 through May 2012, Snack Factory will donate a
minimum of $100,000 to the organization.

     "We are honored to be a part of the outstanding ...

    ...country and throughout the world that have helped Susan G. Komen for the Cure continue its fight to save lives
and protect others against this devastating disease," said Perry Abbenante, Vice President of Marketing for Pretzel
Crisps. "We hope our efforts help move the organization one step closer to finding a cure and creating a world without
breast cancer."

    ...raised during the month of October through the website Crowdrise.com, to help encourage others to fundraise and
donate to the cause. All the money raised will be sent directly to Komen.

       The specially marked 14 ounce Pretzel Crisps bags are available for a limited time in the deli section of select
retailers nationwide. To learn how to get involved in events and races in your community or to donate to Komen, log
onto www.komen.org or visit www.pretzelcrisps.com.

     Contact:

     Jessica Harris

     Pretzel Crisps

     609.613.0715

     jharris@pretzelcrisps.com

     About Snack Factory

     Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel ...

    ...on to create New York Style Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is
reinventing the pretzel category with the world's first spreadable pretzel cracker, Pretzel Crisps®. For more




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 62 of 105
                                                                                                               Page 62
 Pretzel Crisps(R) Stacks Up in the Fight Against Breast Cancer; Snack Factory's Pretzel Crisps(R) Partners With Susan
                   G. Komen for the Cure(R) to Help Raise Awareness and Fund a Cure for Breast C


information, please visit pretzelcrisps.com or become a fan at www.facebook.com/pretzelcrisps. Pretzel Crisps®.
Rethink your pretzel!

      About Susan G. Komen for the Cure®

      Nancy G. Brinker promised her dying sister, Susan G. Komen, she would do everything in her power to end breast


    ...breast health or breast cancer, visit www.komen.org or call 1-877 GO KOMEN.

      This information was brought to you by Cision http://www.cisionwire.com
http://www.cisionwire.com/pretzel-crisps-press-room/r/pretzel-crisps—stacks-up-in-the-fight-against-breast-cancer,c9163442

     The following files are available for download:


wkr0001.jpg                                                                           Komen Pretzel Crisps Bag



PUB-COMPANY:

    PRETZEL CRISPS

COMPANY-TERMS:

    Pretzel Crisps Food


                                              83 of 331 DOCUMENTS


                                            Copyright 2011 Contify.com
                                               All Rights Reserved
                                                India Retail News

                                    September 20, 2011 Tuesday 6:30 AM EST

LENGTH: 557 words

HEADLINE: GBK's Celebrity Style Lounge Debut at NY Mercedes-Benz Fashion Week 2011

BODY:

     ...Luichini Shoes, Sole Discretion, Croton Watches, Harputs Own, Saachi Style, Melanie Harris, Hard Candy, Skin
Medica, Original & Mineral, Bellezza, Arbonne, O.N.E. Coconut Water, Snack Factory Pretzel Crisps, SnapSac,
Strivectin, Rullingnet Corporation provided their "VINCI Tab," Stuffed Cupcakes, Point Reyes, Listerine and Caribbean
Living.

As always, charity is a major focus with GBK gift lounges. The GBK NY Fashion ...


                                             84 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 63 of 105
                                                                                                      Page 63
   GBK's Celebrity Style Lounge Debut at NY Mercedes-Benz Fashion Week 2011; Lindsay Lohan, Kirstie Alley,
        Constantine Maroulis and many others attended the Charity Style Lounge PR Newswire Septembe



                                   Copyright 2011 PR Newswire Association LLC
                                               All Rights Reserved
                                                   PR Newswire

                                     September 20, 2011 Tuesday 5:19 PM EST

LENGTH: 714 words

HEADLINE: GBK's Celebrity Style Lounge Debut at NY Mercedes-Benz Fashion Week 2011;
Lindsay Lohan, Kirstie Alley, Constantine Maroulis and many others attended the Charity Style Lounge

DATELINE: NEW YORK, Sept. 20, 2011

BODY:

     ...Luichini Shoes, Sole Discretion, Croton Watches, Harputs Own, Saachi Style, Melanie Harris, Hard Candy, Skin
Medica, Original & Mineral, Bellezza, Arbonne, O.N.E. Coconut Water, Snack Factory Pretzel Crisps, SnapSac,
Strivectin, Rullingnet Corporation provided their "VINCI Tab," Stuffed Cupcakes, Point Reyes, Listerine and Caribbean
Living.

    As always, charity is a major focus with GBK gift lounges. The GBK NY Fashion ...


                                               85 of 331 DOCUMENTS


                                            Copyright 2011 The Tribune
                                           The Tribune (Seymour, Indiana)

                                  Distributed by McClatchy-Tribune Business News

                                            September 15, 2011 Thursday

SECTION: LIFESTYLE

LENGTH: 805 words

HEADLINE: ROLE CALL

BYLINE: Joanne Persinger, The Tribune, Seymour, Ind.

BODY:

    ...said.

    Be that as it may, she has some seriously tasty recipes she's sharing with Tribune readers today.

    Yummy Strawberry Pretzel Dessert

    CRUST




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 64 of 105
                                                                                                                    Page 64
                      ROLE CALL The Tribune (Seymour, Indiana) September 15, 2011 Thursday



     Preheat oven to 350 degrees.

    2'A cups crushed Original Pretzel Crisps (found by deli at Walmart) or regular pretzels (crush by hand or in food
processor)

     /4 cup butter or margarine
     3



     3 tablespoons brown sugar

     Melt butter or margarine and brown


                                                 86 of 331 DOCUMENTS

                                             Copyright 2011 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2011 BNP Media
                                              Food & Beverage Packaging

                                                    September 1, 2011

SECTION: Pg. 20(1) Vol. 75 No. 7 ISSN: 1941-8531

LENGTH: 308 words

HEADLINE: Flat pretzels add bold flavors, design;
New Packages

BODY:

    [ILLUSTRATION OMITTED]

     Snack Factory has revealed new packaging and two new flavors for its Bold & Spicy Pretzel Crisps[R] line-up:
Jalapeno Jack and ChipotleCheddar join Buffalo Wing in the Bold & Spicy line. To better represent the line, the
company revamped the packaging using wanner colors (red, yellow and orange ...

     In addition to a revamp to their Bold & Spicy line, the company had a packaging upgrade in 2010, refreshing the
entire line with brighter colors, an updated logo and new photography that showcased PretzelCrisps' stackability. Also
in 2010, the company increased their package size from 6 ounces to 7.2 ounces.

    According to Jessica Harris, public relations director for Snack Factory, the redesign has been a success,
"According to the June 12, 2011 IRI data, Pretzel Crisps is up 115% over four weeks in Total U.S.Food sales from a
year ago. The 52 week data reveals a Total U.S. Food sales dollar increase of 83%."

    To ...

    ...concepts in terms of purchase intent, uniqueness, believability, and other key measures against other top concepts
as well as competitive products already on the shelf to determine the concepts with greatest market potential.

    Pretzel Crisps are available in the deli aisle of supermarkets andselect specialty retailers nationwide and retail for
$2.99 each. There are seven flavors in the Pretzel Crisps Deli Style line-up.




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 65 of 105
                                                                                                                Page 65
        Flat pretzels add bold flavors, design; New Packages Food & Beverage Packaging September 1, 2011



    Affmova

    781-464-4700; www.affinnova.com


                                               87 of 331 DOCUMENTS

                                             Copyright 2011 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2011 Xconomy
                                                       Xconomy

                                      August 25, 2011 Thursday 10:34 PM EST

LENGTH: 1205 words

HEADLINE: Buddy Media Attracts World's Top Brands With Facebook-Management Platform

BODY:

    social media, Software, funding

     Arlene Weintraub wrote:

     In February, the Facebook page for the popular snack brand Pretzel Crisps had drawn only 6,800 fans. So Jason
Harty, director of field and interactive marketing for the brand, launched a campaign on Facebook offering a dollar-off
coupon to anyone who became a fan. In two weeks, the fan base grew to 13,700 for Pretzel Crisps, which is made by
Skillman, NJ-based Snack Factory. A few weeks later, in the middle of the night, Harty decided to sweeten the offer.
With a few clicks, he revised the coupon to buy one bag, get one free-a $4 value. In 36 hours, Pretzel Crisps had
29,000 Facebook fans.

     The software platform that allowed Harty to act on his midnight marketing whim is made by Buddy Media, a
fast-growing, New York City company that was founded in ...

       will alert them to anything that they need to track carefully, such as comments about competitors. "Our clients
don't have to log into Facebook" to manage their pages, Lazerow explains. "My mom, who doesn't use the Internet, can
use this."

    Pretzel Crisps' Harty says Buddy Media has made it simple to offer a variety of features on Facebook, including
sweepstakes and ongoing content such as recipes for dips that go well with the snack. Harty is also tracking the ...

     ...87 percent redemption rate, while the buy-one-get-one free offer was redeemed by 95 percent of Facebook fans,
the company found. In the year ending in July, sales of Pretzel Crisps grew 93 percent over the previous year,
according to market research firm IRI. "It was validation of the importance of giving value to fans," Harty says. "This
allowed us to get our product out to new ...


                                               88 of 331 DOCUMENTS


                                      Copyright 2011 The Montgomery Advertiser




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 66 of 105
                                                                                                       Page 66
 Reds, Whites and Blues Fest provides summer fun The Montgomery Advertiser (Alabama) August 16, 2011 Tuesday



                                                All Rights Reserved
                                         The Montgomery Advertiser (Alabama)

                                                August 16, 2011 Tuesday

SECTION: LIFESTYLE

LENGTH: 981 words

HEADLINE: Reds, Whites and Blues Fest provides summer fun

BYLINE: By, Deborah Hayes Moore

BODY:

    ...support and to enjoy delicious hors d'oeuvres.

    For the occasion, Kathy Holmes and her staff at Pepper Tree Steaks 'N Wines prepared cranberry and pecan
chicken salad, chunky cheese dip served with pretzel crisps, and pork tenderloin enjoyed on Millie Ray's Rolls.

     Arrivals also were presented with glasses bearing the Vintage Affair logo to use for the tasting of the evening's
selected wines inside Pepper Tree Steaks 'N


                                                89 of 331 DOCUMENTS


                                      Copyright 2011 Stagnito Media Food Group
                                                 All Rights Reserved
                                                The Progressive Grocer

                                                        August 2011

LENGTH: 7486 words

HEADLINE: Charmed Circle

BODY:



Snack Factory Bold & Spicy Pretzel Crisps                   SRP: $2.99           609-613-7417
www.snacksforlife.com              We Picked it Because: Chipotle Cheddar joins the Bold and Spicy flavor lineup
of Snack Factory's Pretzel Crisps this summer. The 110-calorie-per-serving pretzel crisps contain no trans fats,
saturated fat or cholesterol, as well as offering a flavor robust enough for standalone snacking. Additionally, a new
packaging design for the whole Bold and Spicy line, which also includes Jalapeno Jack and Buffalo Wing variet-
ies, really makes the products stand out.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 67 of 105
                                                                                                                  Page 67
                                   Big Dippers The Progressive Grocer August 2011



                                                90 of 331 DOCUMENTS


                                      Copyright 2011 Stagnito Media Food Group
                                                 All Rights Reserved
                                                The Progressive Grocer

                                                      August 2011

LENGTH: 1364 words

HEADLINE: Big Dippers

BYLINE: Bridget Goldschmidt

BODY:

    ...us to reach new consumers."

     One recent example of brand cooperation involved a sports tie-in. "This past winter, we executed a major national
in-store promotion with [Snack Factory] Pretzel Crisps around the March Madness theme," recounts Goldner. "The
program was very successful for both brands, and we are planning a similar program early this fall with a football
theme. On a wider scale, Tribe ...


                                                91 of 331 DOCUMENTS


                                      Copyright 2011 Stagnito Media Food Group
                                                 All Rights Reserved
                                               The Progressive Grocer

                                                      August 2011

LENGTH: 7486 words

HEADLINE: Charmed Circle

BODY:



Snack Factory Bold & Spicy Pretzel Crisps                   SRP: $2.99           609-613-7417
www.snacksforlife.com              We Picked it Because: Chipotle Cheddar joins the Bold and Spicy flavor lineup
of Snack Factory's Pretzel Crisps this summer. The 110-calorie-per-serving pretzel crisps contain no trans fats,
saturated fat or cholesterol, as well as offering a flavor robust enough for standalone snacking. Additionally, a new
packaging design for the whole Bold and Spicy line, which also includes Jalapeno Jack and Buffalo Wing variet-
ies, really makes the products stand out.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 68 of 105
                                                                                                                  Page 68
                                     Big Dippers The Progressive Grocer August 2011



                                             e* 92 of 331 DOCUMENTS
                                        y
                                       Copyright 2011 Stagnito Media Food Group
                                                  All Rights Reserved
                                                The Progressive Grocer

                                                      August 2011

LENGTH: 1364 words

HEADLINE: Big Dippers

BYLINE: Bridget Goldschmidt

BODY:

    ...us to reach new consumers."

     One recent example of brand cooperation involved a sports tie-in. "This past winter, we executed a major national
in-store promotion with [Snack Factory] Pretzel Crisps around the March Madness theme," recounts Goldner. "The
program was very successful for both brands, and we are planning a similar program early this fall with a football
theme. On a wider scale, Tribe ...


                                          ,/,   93 of 331 DOCUMENTS


                                       Copyright 2011 Stagnito Media Food Group
                                                  All Rights Reserved
                                                 The Progressive Grocer

                                                      August 2011

LENGTH: 7486 words

HEADLINE: Charmed Circle

BODY:



Snack Factory Bold & Spicy Pretzel Crisps                   SRP: $2.99           609-613-7417
www.snacksforlife.com              We Picked it Because: Chipotle Cheddar joins the Bold and Spicy flavor lineup
of Snack Factory's Pretzel Crisps this summer. The 110-calorie-per-serving pretzel crisps contain no trans fats,
saturated fat or cholesterol, as well as offering a flavor robust enough for standalone snacking. Additionally, a new
packaging design for the whole Bold and Spicy line, which also includes Jalapeno Jack and Buffalo Wing variet-
ies, really makes the products stand out.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 69 of 105
                                                                                                               Page 69
                                  Big Dippers The Progressive Grocer August 2011



                                       / 94 of 331 DOCUMENTS


                                     Copyright 2011 Stagnito Media Food Group
                                                All Rights Reserved
                                              The Progressive Grocer

                                                     August 2011

LENGTH: 1364 words

HEADLINE: Big Dippers

BYLINE: Bridget Goldschmidt

BODY:

    ...us to reach new consumers."

     One recent example of brand cooperation involved a sports tie-in. "This past winter, we executed a major national
in-store promotion with [Snack Factory] Pretzel Crisps around the March Madness theme," recounts Goldner. "The
program was very successful for both brands, and we are planning a similar program early this fall with a football
theme. On a wider scale, Tribe ...


                                               95 of 331 DOCUMENTS


                                              Copyright 2011 CNBC, Inc.
                                                 All Rights Reserved
                                               CNBC News Transcripts

                                                 July 31, 2011 Sunday

LENGTH: 1334 words

HEADLINE: Food & Wine's Dana Cowin and Sixpoint Brewery's Shane Welch discuss growth in craft beer sales

BODY:

     ...COWIN: Yes. Well, can you believe it? You can make marshmallows with beer. I don't know if you've done that,
but it's a marshmallow that's made with beer covered with chocolate and then there's a beer pretzel crisp on top.

    BARTIROMO: Beer popularity also extending to accessories, right, Shane? Like the glasses.

    TEXT:

    Edesia Stemmed Pilsner $39.95 for 4, dansk.com

    Ms. COWIN: That's right. I ...




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 70 of 105
                                                                                                       Page 70
   Bahar Takhtehchian shows Shape magazine's snack award winners NBC News Transcripts July 22, 2011 Friday



                                             96 of 331 DOCUMENTS


                                  Copyright 2011 National Broadcasting Co. Inc.
                                              All Rights Reserved
                                             NBC News Transcripts

                                               July 22, 2011 Friday

LENGTH: 1027 words

HEADLINE: Bahar Takhtehchian shows Shape magazine's snack award winners

BODY:

   ...GIFFORD: Do they taste like the real deal?

   Ms. TAHKTEHCHIAN: Don't they?

   KOTB: Mm, they're good.

   GIFFORD: Really good.

   Ms. TAHKTEHCHIAN: They're so good.

   KOTB: All right.

   Ms. TAHKTEHCHIAN: Next to that, the Pretzel Crisps. Now...

   GIFFORD: These my daughter adores.

   Ms. TAHKTEHCHIAN: ...this is like a combination of crackers and pretzels...

   GIFFORD: Mm-hmm.

   Ms. TAHKTEHCHIAN: ...so the best of both worlds.

   KOTB: Those are good. Yeah.

   Ms. ...

   ...KOTB: All right.

   Ms. TAHKTEHCHIAN: And I love dipping these in hummus.

   KOTB: Let's get down to these three.

   GIFFORD: Hummus, that's the best.

   TEXT:

   Shape Snack Awards

   Snack Factory Sesame Pretzel Crisps 110 calories, 1.5G of fat for 11 crisps




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 71 of 105
                                                                                                       Page 71
   Bahar Takhtehchian shows Shape magazine's snack award winners NBC News Transcripts July 22, 2011 Friday



    Ms. TAHKTEHCHIAN: Yes, these are our crunchy favorites.

    KOTB: So good.

    Ms. TAHKTEHCHIAN: Yeah. So our first one, Blue Diamond butter toffee ...


                                                97 of 331 DOCUMENTS

                                            Copyright 2011 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2011 BNP Media
                                                    Candy Industry

                                                       July 1, 2011

SECTION: Pg. RC8(4) Vol. 176 No. 7 ISSN: 0745-1032

LENGTH: 2551 words

HEADLINE: Pretzel party of fun: Pretzels, like other snacks, are evolving and taking on an action-packed Mad Mouse
ride of bolder flavors, different spins on 'tried-and-true' recipes and new sandwich fillings of sweet or savory varieties;
Industry TRENDS

BYLINE: Hartman, Lauren R.

BODY:




   Perry Abbenante, vice president of marketing for Snack Factory's Pretzel
Crisps brand, says consumers want healthier options when it comes to snack
foods.


   Pretzel Crisps are marketed by Skillman, N.J.-based Snack Factory,which
makes a host of thin and crunchy pretzels that double as crackers and pair well
with dips and meats, cheese, fruit and vegetables.


   "When it comes to creating new Pretzel Crisps flavors, we've recently enlis-
ted the help of a technology company that specializes in marketing innovation
software and services to streamline the new productdevelopment process," he
says. "They've played an integral role in identifying favorites among con-
sumers, from color to packaging concepts    to flavor descriptors. With their
help, we've been able to determine    which new flavors to add to our brand
portfolio."
   This month, the Pretzel Crisps line will expand with the launch ofnew indul-
gent and deli-style bold and spicy offerings.
   "This will be the first new product announcement since last year when the
brand introduced two new flavors to the Pretzel Crisps deli-style line and




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 72 of 105
                                                                                                                 Page 72
 Pretzel party of fun: Pretzels, like other snacks, are evolving and taking on an action-packed Mad Mouse ride of bolder
                            flavors, different spins on 'tried-and-true' recipes and new sandwich


launched the Modern Classics Pretzel Crisps line," Abbenante adds.
   It also launched new items in its bold and spicy category--Jalapeno    Jack
and Chipotle Cheddar. Inspired by the successful Buffalo Wing flavor, the new
extensions are the perfect addition to the Pretzel Crisps portfolio.


   New primary packaging doesn't hurt, either. The full product line packaging
revamp now reflects the innovations inside the bags with brighter colors, an
updated logo and sparkling new photography that showcases Pretzel Crisps stack-
ably thin goodness. The new packaging alsohas more capacity and includes 20%
more crisps per bag.




                                                98 of 331 DOCUMENTS


                                      Copyright 2011 Stagnito Media Food Group
                                                 All Rights Reserved
                                                  Gourmet Retailer

                                                       July 2011

LENGTH: 1089 words

HEADLINE: International Dairy Deli Bake Seminar & Expo

BODY:



Editor's Choice            Snack Factory           Princeton, N.J.         609-613-74171            www.pretzel-
crisps.com                Snack Factory has added three new varieties to its Pretzel Crisps product line. Fueled by
the popularity of its Buffalo Wing variety, Jalapetio Jack and Chipotle Cheddar are the latest additions to the
brand's bold and spicy category; the former features naturally spicy jalapeno flavors with creamy, mildly tangy
Monterey jack cheese, while the latter pairs the smoky flavor of chipotle peppers with robust, creamy cheddar
cheese and zesty spices. Both are 110 calories per serving. Meanwhile, savory meets sweet in new Pretzel
Crisps Holiday Indulgents, which are part candy/part snack. In addition to White Chocolate & Peppermint, the
product now is available Dark Chocolate & Peppermint; both are 120 calories per serving. All products are de-
signed for the deli aisle or for display in new shippers throughout the store. SRP: $2.99 per 7.2-ounce bag of
Jalapeno Jack and Chipotle Cheddar or 4-ounce bag of Dark Chocolate & Peppermint




                                               99 of 331 DOCUMENTS


                                      Copyright 2011 Stagnito Media Food Group
                                                 All Rights Reserved




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 73 of 105
                                                                                                                  Page 73
                                      Editor's Choice Gourmet Retailer July 2011



                                                    Gourmet Retailer

                                                        July 2011

LENGTH: 420 words

HEADLINE: Editor's Choice

BODY:




Snack Factory         Princeton, N.J.       609-613-7417 I       www.pretzelcrisps.com              Snack Factory has
added three new varieties to its Pretzel Crisps product line. Fueled by the popularity of its Buffalo Wing variety,
Jalapefio Jack and Chipotle Cheddar are the latest additions to the brand's bold and spicy category; the former fea-
tures naturally spicy jalapefio flavors with creamy, mildly tangy Monterey jack cheese, while the latter pairs the
smoky flavor of chipotle peppers with robust, creamy cheddar cheese and zesty spices. Both are 110 calories per
serving. Meanwhile, savory meets sweet in new Pretzel Crisps Holiday Indulgents, which are part candy/part
snack. In addition to White Chocolate & Peppermint, the product now is available Dark Chocolate & Peppermint;
both are 120 calories per serving. All products are designed for the deli aisle or for display in new shippers
throughout the store. SRP: $2.99 per 7.2-ounce bag of Jalapeno Jack and Chipotle Cheddar or 4-ounce bag of Dark
Chocolate & Peppermint




                                               100 of 331 DOCUMENTS

                                           Copyright 2011 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                               Copyright 2011 MacFadden Communications Group LLC
                                               Grocery Headquarters

                                                       July 1, 2011

SECTION: Pg. 55(7) Vol. 77 No. 7 ISSN: 1094-1088

LENGTH: 4235 words

HEADLINE: A show of fresh ideas: consumers continue to demand higher quality foods from in-store bakeries and
delis. Manufacturers at the IDDBA'S Dairy Deli bake expo showed retailers that they are up for the challenge;
IDDBA

BYLINE: Hatt, Elizabeth Louise

BODY:

    ...heat and serve.

    [ILLUSTRATION OMITTED]




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 74 of 105
                                                                                                              Page 74
      A show of fresh ideas: consumers continue to demand higher quality foods from in-store bakeries and delis.
             Manufacturers at the IDDBA'S Dairy Deli bake expo showed retailers that they are up for


    Other new products include Honey-Dipt Boneless Wings and Tenderloins, which are part of the Greeley,
Colo.-based company's line of Deli"To Go" Appetizers. www.pilgrimsdeli.com.

    Pretzel Crisps

    Following the success of the Buffalo Wing variety, Pretzel Crisps is expanding its Bold and Spicy line with
Jalapeno Jack and Chipotle Cheddar flavors. "With the re-launch of our Deli Style line in 2010, we knew it was time to
expand the brand offerings with stronger, bolder, spicier ...

    ...president of marketing. "After exploring the many flavor combinations in the bold and spicy category, these two
concepts tested the strongest."

    [ILLUSTRATION OMITTED]

    The Princeton, N.J.-based company is also adding Dark Chocolate & Peppermint Pretzel Crisps. With only 120
calories and 5 grams of fat per serving, they will be available in late summer. www.pretzelcrisps.com.

    Reser's Fine Foods

    Reser's Fine Foods latest side dishes are coming straight out of the oven.

    Using a patent-pending technology, the Top Bake dishes, sold underthe company's ...


                                               101 of 331 DOCUMENTS

                                           Copyright 2011 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                     Copyright 2011 Canon Communications LLC
                                                  Packaging Digest

                                                      July 1, 2011

SECTION: Pg. 10(1) Vol. 48 No. 7 ISSN: 0030-9117

LENGTH: 342 words

HEADLINE: Packaging refresh spices up snack's bag;
packaging concepts

BODY:

    ...a different path whenchoosing these new flavors, their product look and the refreshed package design. Instead of
going through a time-consuming focus group process that may not have produced qualitative results, Pretzel Crisps
surveyed two separate groups of 400 consumers to select the two "mostlikely to succeed" flavors out of 180 alternatives.
The process tookjust weeks using Affinnova Inc.'s (www.affinnova.com) technology- ...

    ...com). The redesigned, metallized LDPE bags feature rotogravure-printed sizzling flame designs and a bold and
spicy insignia in addition to a warmer color palette.

    Snack Factory's Bold and Spicy Pretzel Crisps are available in thedeli aisle of supermarkets and select specialty




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 75 of 105
                                                                                                                 Page 75
              Packaging refresh spices up snack's bag; packaging concepts Packaging Digest July 1, 2011



retailers nationwidefor a suggested retail price of $2.99 per 7.2-oz bag.


                                                102 of 331 DOCUMENTS

                                   Copyright 2011 ProQuest Information and Learning
                                                 All Rights Reserved
                                         Copyright 2011 American Media, Inc.
                                                        Shape

                                                        July 2011

SECTION: EAT RIGHT: SHAPE SNACK AWARDS; Pg. 136 Vol. 30 No. 11 ISSN: 0744-5121

LENGTH: 1405 words

HEADLINE: Raise the (Snack) Bar

BYLINE: VanBuskirk, Maggie.

    * Maggie VanBuskirk, who wrote "Raise the (Snack) Bar," page 136, has two simple tricks for preventing mindless
munching. ''Every day I drink 64 ounces of water, so I never mistake my thirst for hunger," she says. "And when I'm
craving something sweet, I have a cup of Greek yogurt topped with fruit and granola." Maggie, SHAPE'S assistant
managing editor, lives in New York City. An avid runner, she'll complete her fourth half marathon this month.

BODY:

    ...fan, "and that I can pronounce every one!" Testers also appreciated the extra crispy texture of these popped (not
baked) chips. ($4 for a 7.25-oz bag) * Snack Factory Sesame Pretzel Crisps (110 calories, 1.5g fat for 11 crisps) With
about half the sodium of most twists, these pretzel crackers pleased even the pickiest snackers. Besides being high in
protein, fiber, and vitamin ...

    ...fan, "and that I can pronounce every one!" Testers also appreciated the extra crispy texture of these popped (not
baked) chips. ($4 for a 7.25-oz bag)

    * Snack Factory Sesame Pretzel Crisps

    (110 calories, 1.5g fat for 11 crisps)

    With about half the sodium of most twists, these pretzel crackers pleased even the pickiest snackers. "My husband
devoured them, and he usually won't eat anything with'


                                                103 of 331 DOCUMENTS

                                             Copyright 2011 Gale Group, Inc.
                                                   All Rights Reserved
                                                          ASAP
                                               Copyright 2011 BNP Media
                                             Snack Food & Wholesale Bakery

                                                       July 1, 2011




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 76 of 105
                                                                                                                 Page 76
 Pretzel party of fun: Pretzels, like other snacks, are evolving and taking on an action-packed Mad Mouse ride of bolder
                            flavors, different spins on 'tried-and-true' recipes and new types of


SECTION: Pg. 32(5) Vol. 100 No. 7 ISSN: 1096-4835

LENGTH: 2665 words

HEADLINE: Pretzel party of fun: Pretzels, like other snacks, are evolving and taking on an action-packed Mad Mouse
ride of bolder flavors, different spins on 'tried-and-true' recipes and new types of sandwich fillings of sweet or savory
varieties;
STATE OF THE INDUSTRY: Pretzels

BYLINE: Hartman, Lauren R.

BODY:

    ...snacks, appetizers or kids' meals, they come packed in 6- to 10-count bags per carton.

    [ILLUSTRATION OMITTED]

    Thrills and taste

    Perry Abbenante, vice president of marketing for Snack Factory's Pretzel Crisps brand, says consumers want
healthier options when it comes to snack foods. "They seek better-for-you, all-natural alternatives to traditional snack
food favorites such as pretzels, potato chips, corn chips and ...

    ...momentum. Its sales grew 15% last year to more than $50 million, Abbenante reports. The tasty, low-fat,
low-calorie product is the primary growth driver.

     "When it comes to creating new Pretzel Crisps flavors, we've recently enlisted the help of a technology company
that specializes in marketing innovation software and services to streamline the new productdevelopment process," he
says. "They've played an integral role in identifying favorites among consumers, from color to packaging concepts to
flavor descriptors. With their help, we've been able to determine which new flavors to add to our brand portfolio."

     This month, the Pretzel Crisps line will expand with the launch ofnew indulgent and deli-style bold and spicy
offerings. "This will bethe first new product announcement since last year when the brand introduced two new flavors
to the Pretzel Crisps deli-style line and launched the Modern Classics Pretzel Crisps line," Abbenante adds.

    [ILLUSTRATION OMITTED]

    It also launched new items in its bold and spicy category--Jalapeno Jack and Chipotle Cheddar. Inspired by the
successful Buffalo Wing flavor, the new extensions are the perfect addition to the Pretzel Crisps portfolio. "We've seen
tremendous sales growth in just the last year as a result of our offerings. Our data ... shows a continuous trend of
phenomenal growth with triple digit numbers in many of our ...

     ...New primary packaging doesn't hurt, either. The full product line packaging revamp now reflects the innovations
inside the bags with brighter colors, an updated logo and sparkling new photography that showcases Pretzel Crisps'
stackably thin goodness. The new packaging also has more capacity and includes 20% more crisps per bag.

    Here's something else that's good-for-you in the snack carnival: Expanding its line of organic pretzel offerings, ...


                                               104 of 331 DOCUMENTS




    Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 77 of 105
                                                                                                              Page 77
             VMG Partners raises second fund with 5375M Daily Deal/The Deal June 21, 2011 Tuesday



                                          Copyright 2011 The Deal, L.L.C.
                                               All Rights Reserved
                                               Daily Deal/The Deal

                                               June 21, 2011 Tuesday

LENGTH: 168 words

HEADLINE: VMG Partners raises second fund with $375M

BODY:

     ...Robert Schult. Among its portfolio companies are: Natural Balance Pet Foods Inc.; Kind Snacks; Pirate
Brands, which includes Pirate's Booty and Smart Puff salty snacks; Snack Factory LLC, which includes Pretzel
Crisps; and Mighty Leaf Tea Co.Park Hill Group LLC served as placement agent for VMG Partners, which received
legal advice from Latham & Watkins LLP. - Vyvyan Tenorio


                                             105 of 331 DOCUMENTS


                                   Copyright 2011 PR Newswire Association LLC
                                               All Rights Reserved
                                                   PR Newswire

                                        June 21, 2011 Tuesday 8:31 AM EST

LENGTH: 706 words

HEADLINE: VMG Partners Announces Successful Completion of Fund II;
New $375 Million Fund To Leverage Proven Investment Principles With Focus On Branded Consumer Product
Companies

DATELINE: SAN FRANCISCO, June 21, 2011

BODY:

     ...food and beverage sector with investments in KIND Snacks, which includes the KIND fruit and nut bar line;
Pirate Brands, which includes Pirate's Booty and Smart Puff salty snacks; Snack Factory, which includes Pretzel
Crisps; and Mighty Leaf, a purveyor of premium whole tea brands. Other investments include Speck Products,
Timbuk2, and Colorescience.

    VMG's investors include leading college endowments, charitable foundations, international investors and ...


                                              106 of 331 DOCUMENTS


                                        Copyright 2011 Close-Up Media, Inc.
                                               All Rights Reserved
                                            Health & Beauty Close-Up




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 78 of 105
                                                                                                         Page 78
   Snack Factory Selects Affinnova for Snack Product Research Health & Beauty Close-Up June 9, 2011 Thursday



                                                 June 9, 2011 Thursday

LENGTH: 506 words

HEADLINE: Snack Factory Selects Affinnova for Snack Product Research

BODY:

    ...announced that Snack Factory selected Affinnova to help spice up its snack food product line.

    Utilizing Affinnova's technology to test product concepts and designs for greatest market potential, Snack Factory's
Pretzel Crisps brand introduced two new "bold and spicy" flavors yesterday, the Company said.

    The New Jersey-based producer of the flat-baked pretzel cracker took a different path when choosing new flavors,
product look and package design to expand its Pretzel Crisps brand. Rather than go through a time-consuming focus
group process that would have produced qualitative results, Pretzel Crisps surveyed two separate groups of 400
consumers to select the two "most likely to succeed" flavors out of 180 alternatives. The process took weeks using
Affinnova's technology-based testing and evaluation process.

     Affinnova noted its IDDEA technology provided an alternative that not only compressed the development timeline,
but also reduced testing costs. The new Pretzel Crisps flavors were introduced to the public on June 5, at the
International Dairy-Deli-Bakery Association (1DDBA) show in Anaheim, CA.

     "Using Affmnova's technology, we were able to test all of the variations and determine the two optimal versions of
flavor, product look and packaging design in weeks at an affordable price," said Perry Abbenante, Vice President of
Marketing for Pretzel Crisps. "We would not have been able to complete such in-depth consumer testing of so many
variations if we used traditional market research methods."

    Affinnova's IDDEA technology enables marketers to develop a limitless number of concept ...


                                               107 of 331 DOCUMENTS

                                          Copyright 2011 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                              Copyright 2011 Accretive Capital LLC dba Benzinga.com
                                                  Benzinga.com

                                                      June 6, 2011

LENGTH: 694 words

HEADLINE: Snack Factory's Pretzel Crisps;
R Brand "Rethinks Pretzels" Utilizing Affinnova.

BODY:

    ...Factory selected Affinnova to help spice up its snack food product line. Utilizing Affinnova's technology to
quickly and thoroughly test product concepts anddesigns for greatest market potential, Snack Factory's Pretzel
Crisps(R)brand introduced two new "bold and spicy" flavors yesterday.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 79 of 105
                                                                                                             Page 79
     Snack Factory's Pretzel Crisps; R Brand "Rethinks Pretzels" Utilizing Affinnova. Benzinga.com June 6, 2011



     The rapidly growing, New Jersey-based producer of the flat-baked pretzel cracker took a different path when
choosing new flavors, product look and package design to expand its best-selling Pretzel Crisps(R) brand. Rather than
go through a time-consuming focus group processthat would have produced qualitative results, Pretzel Crisps(R)
surveyed two separate groups of 400 consumers to select the two "most likely to succeed" flavors out of 180
alternatives. The process took just weeks using Affinnova's technology-based testing and

     Pretzel Crisps(R) faced a dilemma when product developers came up with 180 new variations. Using traditional
testing methods to narrow the field to two flavors for additional development would require toomuch time and

     ...priorto launch might have ended up omitting the most popular concepts. Affinnova's IDDEA technology provided
an alternative that not only compressed the development timeline, but also reduced testing costs. The new Pretzel
Crisps(R) flavors were introduced to the public on June 5, 2011, at the International Dairy-Deli-Bakery Association
(IDDBA) show in Anaheim, CA.

    "Using Affinnova's technology, we were able to test all of the variations and determine the two optimal versions of
flavor, product look and packaging design in weeks at an affordable price," said Perry Abbenante, Vice President of
Marketing for Pretzel Crisps(R). "We would not have been able to complete such in-depth consumer testing of somany
variations if we used traditional market research methods."

    Affinnova's IDDEA technology enables marketers to develop a limitless number of concept ...


                                               108 of 331 DOCUMENTS


                                          Copyright 2011 Business Wire, Inc.
                                                    Business Wire

                                         June 6, 2011 Monday 3:13 PM GMT

LENGTH: 686 words

HEADLINE: Snack Factory's Pretzel Crisps® Brand "Rethinks Pretzels" Utilizing Affinnova

DATELINE: WALTHAM, Mass.

BODY:

    ...Factory selected Affinnova to help spice up its snack food product line. Utilizing Affinnova's technology to
quickly and thoroughly test product concepts and designs for greatest market potential, Snack Factory's Pretzel
Crisps® brand introduced two new "bold and spicy" flavors yesterday.

     The rapidly growing, New Jersey-based producer of the flat-baked pretzel cracker took a different path when
choosing new flavors, product look and package design to expand its best-selling Pretzel Crisps® brand. Rather than
go through a time-consuming focus group process that would have produced qualitative results, Pretzel Crisps®
surveyed two separate groups of 400 consumers to select the two "most likely to succeed" flavors out of 180
alternatives. The process took just weeks using Affinnova's technology-based testing and ...

     Pretzel Crisps® faced a dilemma when product developers came up with 180 new variations. Using traditional
testing methods to narrow the field to two flavors for additional development would require too much time and ...

    ...prior to launch might have ended up omitting the most popular concepts Affmnova's IDDEA technology




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 80 of 105
                                                                                                           Page 80
 Snack Factory's Pretzel Crisps® Brand "Rethinks Pretzels" Utilizing Affirmova Business Wire June 6, 2011 Monday
                                                 3:13 PM GMT


provided an alternative that not only compressed the development timeline, but also reduced testing costs. The new
Pretzel Crisps® flavors were introduced to the public on June 5, 2011, at the International Dairy-Deli-Bakery
Association (IDDBA) show in Anaheim, CA.

    "Using Affmnova's technology, we were able to test all of the variations and determine the two optimal versions of
flavor, product look and packaging design in weeks at an affordable price," said Perry Abbenante, Vice President of
Marketing for Pretzel Crisps®. "We would not have been able to complete such in-depth consumer testing of so many
variations if we used traditional market research methods."

    Affinnova's IDDEA technology enables marketers to develop a limitless number of ...


                                              109 of 331 DOCUMENTS

                                            Copyright 2011 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                            Copyright 2011 Shop-O-Matic
                                                   Shop-O-Matic

                                         June 3, 2011 Friday 7:00 AM EST

LENGTH: 1124 words

HEADLINE: It's Freebie Friday! Check out our astonishing list of free stuff and coupons

BYLINE: Doreen Christensen

BODY:

    ...Soldiers" postcard
Free download of The Royal Wedding Official Programme and Order of Service
Free 18-song download from Spin magazine; expires May 31
Coupon: Buy one, get one free Pretzel Crisps ($3.99 value); expires May 31
Free sample pack of Playtex Sport Tampons
Free admission to SeaWorld theme parks for military families
Free calamari appetizer for joining ...


                                              110 of 331 DOCUMENTS


                                     Copyright 2011 Stagnito Media Food Group
                                                All Rights Reserved
                                                 Gourmet Retailer

                                                      June 2011

LENGTH: 671 words

HEADLINE: Views from the Top




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 81 of 105
                                                                                                               Page 81
                                  Views from the Top Gourmet Retailer June 2011



BYLINE: Deborah Cassell

BODY:

     ...pitted olive "jubilee" and tri-color "pepperazzi" from George Delallo Co., cave-aged offerings from Grafton
Village Cheese Co., a creme brillee cookie from Too Good Gourmet, two new spicy Pretzel Crisps varieties and
chipotle pickles from Van Holten's, among other fare. That's not to mention the delicious Black Angus roast beef and
horseradish mayo sandwich I was served by Dietz & Watson. (Read all ...


                                              I 11 of 331 DOCUMENTS


                                    Copyright 2011 PR Newswire Association LLC
                                                All Rights Reserved
                                                   PR Newswire

                                       June 1, 2011 Wednesday 1:26 PM EST

LENGTH: 649 words

HEADLINE: #RLTM Realtime NY 11 Conference to Kick Off Internet Week New York With Focus on the Business
Value of the Social, Mobile and Realtime Wcb;
Empire Avenue CEO/Co-founder Duleepa Wijayawardhana, Edelman Digital's David Armano and Futuretext Founder
Ajit Jaokar Join Speaker Lineup; Four Workshops Added to Agenda for June 6 Event

DATELINE: NEW YORK, June 1, 2011

BODY:

    ...Bravo Digital Media's Lisa Hsia, Citibank's Frank Eliason and Delta Air Line's Allison Ausband, with additional
case studies presented by speakers from the NHL, Gatorade, Yahoo!, Corcoran Group, Kellogg, Pretzel Crisps, the
Nuyorican Poet's Cafe, PR Newswire and Eventbrite.

    "Realtime NY will focus entirely on how companies can compete and win on the realtime web," explained Tonia
Ries, founder of #RLTM. "Our ...


                                              112 of 331 DOCUMENTS


                                      Copyright 2011 Stagnito Media Food Group
                                                 All Rights Reserved
                                                  Progressive Grocer

                                                      June 2011

LENGTH: 697 words

HEADLINE: Progressive Grocer - 2011 Must-see Exhibitors




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 82 of 105
                                                                                                       Page 82
                  Progressive Grocer - 2011 Must-see Exhibitors Progressive Grocer June 2011



BODY:



Snack Factory/    11 Tamarack Circle, Skillman, NJ 08558           (609) 683-5400 Fax     Booth 1864
Pretzel Crisps®   (609) 683-9595          Contact: Jessica Harris         jharris@pret-
Brand             zelcrisps.comwww.pretzelcrisps.com              New Products Showing
                  at Event: New Pretzel Crisps® Indulgent Flavor and New Pretzel
                  Crisps® Deli Style Bold and Spicy Flavor




                                           113 of 331 DOCUMENTS


                                   Copyright 2011 Stagnito Media Food Group
                                              All Rights Reserved
                                              Progressive Groccr

                                                   June 2011

LENGTH: 697 words

HEADLINE: Progressive Grocer - 2011 Must-see Exhibitors

BODY:



Snack Factory/    11 Tamarack Circle, Skillman, NJ 08558           (609) 683-5400 Fax     Booth 1864
Pretzel Crisps®   (609) 683-9595          Contact: Jessica Harris         jharris@pret-
Brand             zelcrisps.comwww.pretzelcrisps.com              New Products Showing
                  at Event: New Pretzel Crisps® Indulgent Flavor and New Pretzel
                  Crisps® Deli Style Bold and Spicy Flavor




                                      , 114 of 331 DOCUMENTS
                                v Copyright 2011 Stagnito Media Food Group
                                             All Rights Reserved
                                              Progressive Grocer

                                                   June 2011

LENGTH: 697 words

HEADLINE: Progressive Grocer - 2011 Must-see Exhibitors




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 83 of 105
                                                                                                        Page 83
                   Progressive Grocer - 2011 Must-see Exhibitors Progressive Grocer June 2011



BODY:




Snack Factory/     11 Tamarack Circle, Skillman, NJ 08558           (609) 683-5400 Fax     Booth 1864
Pretzel Crisps®    (609) 683-9595          Contact: Jessica Harris         jharris@pret-
Brand              zelcrisps.comwww.pretzelcrisps.com              New Products Showing
                   at Event: New Pretzel Crisps® Indulgent Flavor and New Pretzel
                   Crisps® Deli Style Bold and Spicy Flavor




                                             115 of 331 DOCUMENTS

                                          Copyright 2011 Newstex LLC
                                              All Rights Reserved
                                              Newstex Web Blogs
                                          Copyright 2011 Shop-O-Matic
                                                 Shop-O-Matic

                                        May 27, 2011 Friday 7:00 AM EST

LENGTH: 950 words

HEADLINE: It's Freebie Friday! Check out our fantabulous list of free stuff and coupons

BYLINE: Doreen Christensen

BODY:

    ...Soldiers" postcard
Free download of The Royal Wedding Official Programme and Order of Service
Free 18-song download from Spin magazine; expires May 31
Coupon: Buy one, get one free Pretzel Crisps ($3.99 value); expires May 31
Free sample pack of Playtex Sport Tampons
Free admission to SeaWorld theme parks for military families
Free calamari appetizer for joining ...


                                             116 of 331 DOCUMENTS

                                    Copyright 2011 Factiva ®, from Dow Jones
                                               All Rights Reserved


                                    Dow Jones Factiva
                                          Copyright 2011. MediaPost.com
                                                 MediaPost.com




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 84 of 105
                                                                                                                Page 84
           Marketing Daily: Pretzel Crisps Logic: Leveraging Tech to Grow MediaPost.com May 26, 2011



                                                     May 26, 2011

LENGTH: 1152 words

HEADLINE: Marketing Daily: Pretzel Crisps Logic: Leveraging Tech to Grow

BYLINE: Karlene Lukovitz

BODY:

    Snack Factory, the Princeton, N.J.-based makers of Pretzel Crisps, may not be the country's largest snack
company, but it's among the fastest-growing -- and savvy use of product development technology and social media are
accelerating that momentum.

    The privately owned company saw sales grow 15% last year, to more than $50 million, according to Perry
Abbenante, VP of marketing for Pretzel Crisps. Further, SymphonyIRI shows its sales having leapt 66% during the
52-week period ending April 17.

    ...Chips/New York Style Pita Chips brands (the former was eventually sold to J&J Snack Foods and the chips
business to RJR Nabisco), went on to innovate the patented, flat pretzel cracker Pretzel Crisp product and incorporate
Snack Factory in 2004.

      Consumers took to Pretzel Crisps because they offer "all of the crunchy essence of pretzels, without all the doughy
filling," and because like more traditional crackers, they can be paired with other foods or used to dip, sums up
Abbenante. (The brand drove massive ...

     ...tagline is "Rethink Your Pretzel," and a commitment to new approaches, expansion and honing existing products
is engrained in Snack Factory's entrepreneurially oriented culture, says Abbenante.

    For example, last year, Pretzel Crisps both redesigned its packaging (including an updated logo) and introduced a
new Modern Classics line for natural foods aficionados (now distributed in Whole Foods and natural foods stores ...

     ...a proprietary algorithm that processes consumers' survey feedback on an ongoing basis, and presents a honed or
"evolved" set of choices to the next group of consumers as the surveying process continues. According to Abbenante,
the Pretzel Crisps process involved narrowing down the 180-plus variations to five by surveying and analyzing the
results of one group of 400 consumers, then determining the two winning combinations by surveying a different group
of ...

    ...at an affordable cost, sums up Abbenante. The company was also able to see how the 'winners' compared to
purchase-intent performance for competitive products.

    Snack Factory has now created those two new Pretzel Crisps flavors -- although Abbenante declines to reveal the
specifics until the varieties are officially unveiled during the International Dairy-Deli-Bakery Association (IDDBA)
show in Los Angeles, which starts June 5.

     The new Deli Style spicy flavors won't be Snack Factory's only 2011 product launches. Pretzel Crisps is also
introducing a dark chocolate counterpart to its "wildly successful and highly addictive" holiday-season-only White
Chocolate & Peppermint variety, reports Abbenante.

    Pretzel Crisps' growth is also being driven by newly created field sales/marketing teams in Los Angeles, San
Francisco, Boston and New York -- and by expanding and evolving social media marketing efforts, the marketing
executive says.




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 85 of 105
                                                                                                                  Page 85
            Marketing Daily: Pretzel Crisps Logic: Leveraging Tech to Grow MediaPost.com May 26, 2011



     Pretzel Crisps' Facebook page wasn't launched until last fall, but it's already pulled nearly 61,000 fans. The page
offers access to recipes, product pairing suggestions, coupons and other offers, but ...

    ...large numbers of fan postings and new fans. We're not just constantly selling the products, which endears the
brand to consumers."

    Probed further about how Facebook traffic is being driven, Abbenante notes that Pretzel Crisps not only
prominently promotes its Facebook page on its site (see site banner graphic), but uses targeted Facebook advertising to
drive consumers to coupon and other offers on its page. For example, around the Super Bowl, the brand used
geographically targeted ads with team-specific messaging in the Pittsburgh and Green Bay, Wis. markets promoting
Pretzel Crisps as great Super Bowl game snacks (along with the Facebook-based coupon offer).

     Then there's Twitter. Snack Factory's field team members are asked to spend part of each day identifying tweets
that include key ...


                                               117 of 331 DOCUMENTS

                                   Copyright 2011 ProQuest Information and Learning
                                                 All Rights Reserved
                                             Copyright 2011 Call and Post
                                                Call & Post (All Ohio)

                                             May 25, 2011- June 1, 2011
                                                  All-Ohio edition

SECTION: Pg. S3 Vol. 95 No. 21

LENGTH: 270 words

HEADLINE: WHAT'S ON?

BYLINE: Haney, Felicia C.

    FELICIA C. HANEY

    Staff Reporter

BODY:

    ...like seafood. Everything from BBQ salmon, grilled prawns and shrimp shish kabobs are festive, easy to pre are
and light on the waistline. Ditch the chips 'n dip and go for some all natural pretzel crisps and hummus. Add corn,
asparagus and squash to the grill as well, and toss up some salads. Apples, walnuts and grapes are great for lettuce or
chicken salad combinations. Leave the sugary sodas on the shelf.

    The To-Do ...


                                                118 of 331 DOCUMENTS

                                  Copyright 2011 SOFTLINE INFORMATION, INC.
                                                All Rights Reserved




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 86 of 105
                                                                                                                 Page 86
                               WHAT'S ON? Call & Post May 25, 2011 - June 1, 2011



                                                 Ethnic NewsWatch
                                             Copyright 2011 Call and Post
                                                     Call & Post

                                             May 25, 2011 - June 1, 2011
                                                  All-Ohio edition

SECTION: Pg. S3 Vol. 95 No. 21

LENGTH: 270 words

HEADLINE: WHAT'S ON?

BYLINE: Haney, Felicia C.

    FELICIA C. HANEY

    Staff Reporter

BODY:

    ...like seafood. Everything from BBQ salmon, grilled prawns and shrimp shish kabobs are festive, easy to pre are
and light on the waistline. Ditch the chips 'n dip and go for some all natural pretzel crisps and hummus. Add corn,
asparagus and squash to the grill as well, and toss up some salads. Apples, walnuts and grapes are great for lettuce or
chicken salad combinations. Leave the sugary sodas on the shelf.

    The To-Do ...


                                               119 of 331 DOCUMENTS

                                            Copyright 2011 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                            Copyright 2011 Shop-O-Matic
                                                   Shop-O-Matic

                                          May 20, 2011 Friday 7:15 AM EST

LENGTH: 917 words

HEADLINE: It's Freebie Friday! Check out our stupendous list of free stuff and coupons

BYLINE: Doreen Christensen

BODY:

    ...Soldiers" postcard
Free download of The Royal Wedding Official Programme and Order of Service
Free 18-song download from Spin magazine; expires May 31
Coupon: Buy one, get one free Pretzel Crisps ($3.99 value); expires May 31




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 87 of 105
                                                                                                             Page 87
 It's Freebie Friday! Check out our stupendous list of free stuff and coupons Shop-O-Matic May 20, 2011 Friday 7:15
                                                        AM EST


Free sample pack of Playtex Sport Tampons
Free admission to SeaWorld theme parks for military families
Free calamari appetizer for joining ...


                                              120 of 331 DOCUMENTS


                                   Copyright 2011 PR Newswire Association LLC
                                               All Rights Reserved
                                                   PR Newswire

                                       May 18, 2011 Wednesday 2:49 PM EST

LENGTH: 857 words

HEADLINE: #RLTM Realtime NY 11 to Feature Business Case Studies and Sessions on Social Influence, Listening
Strategies, Location-Based Marketing, CSR and Social Media, and Realtime Business Tools;
June 6 Conference Speakers Include Marketing and Customer Service Executives from PepsiCo, RadioShack, Bravo
Digital Media, Citibank, McDonald's, the NHL, Gatorade, Delta Air Lines and IBM, Plus Tech Executives from Empire
Avenue, Foursquare, Ad.ly, SCVNGR and Loopt

DATELINE: NEW YORK, May 18, 2011

BODY:

    ...Delta Air Lines VP of Reservation Sales and Customer Care Allison Ausband. Additional sessions will feature
case studies from consumer and business brands such as the NHL, Gatorade, Yahoo!, The Corcoran Group, Kellogg's,
Pretzel Crisps, the Nuyorican Poet's Cafe, PR Newswire and Eventbrite.

   In addition to case studies, the conference program includes panel discussions on key topics related to creating and
managing realtime business strategies.

    Stephen ...


                                              121 of 331 DOCUMENTS

                                      Copyright 2011 Factiva ®, from Dow Jones
                                                 All Rights Reserved


                                     Dow Jones Factiva
                                           Copyright 2011. MediaPost.com
                                                  MediaPost.com

                                                     May 12, 2011

LENGTH: 580 words




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 88 of 105
                                                                                                        Page 88
Search Marketing Daily: Pretzel Crisps Racks Up 4.2 Million Earned Media Impressions MediaPost.com May 12, 2011



HEADLINE: Search Marketing Daily: Pretzel Crisps Racks Up 4.2 Million Earned Media Impressions

BYLINE: Laurie Sullivan

BODY:

    Pretzel Crisps has capitalized on social media and keyword search terms by monitoring buzz on Twitter, and then
stepped up to deliver samples to the offices or homes of those who are talking about salty or sweet snack foods. The ...

    ...brilliant strategy that harkens back to the days when all brands took customer service seriously.

    There are countless accounts of brands such as Virgin America, American Airlines, Nordstrom, and others
connecting with consumers through Twitter -- but Pretzel Crisps, a small snack food company with about 11 people
monitoring the buzz, takes the act of customer service one step further.

     Jason Harty, director of field and interactive marketing at Pretzel Crisps (@pretzelcrisps), refers to the strategy as
"social sampling" -- the act of monitoring conversations on Twitter and engaging with consumers through dialogue and
just-in-time product sampling.

    The idea to turn the "overlooked brand" into a must-have brand ...

    ...only to monitor and respond to conversations on Twitter, but to take action and either send the consumer samples
or physically deliver product to their door. By searching for specific key terms on Twitter, Pretzel Crisps targets and
connects with consumers "in need of a snack." The brand's field and marketing team coordinates the product delivery.

    Since the launch of the social sampling strategy through Twitter in July 2010, Pretzel Crisps has built up more
than 4.2 million earned media impressions. The impression number identifies tweets to followers from someone who
samples the goods -- and if any of the followers' following retweet the message, for example.

     From July 2010 through March 2011, Pretzel Crisps gave away about 3,600 units of the 250,000 freebee samples
to consumers as part of the social strategy, "but the impact of the social samples is twice that of any event samples or
product seeding" strategy, Harty said. "We ...

    ...deliver the goods.

    Twitter is not the magic key driving sales, but it does give a variety of brands the opportunity to connect with
consumers online and offline. Since it began implementing this social strategy, Pretzel Crisps no longer relies on
paid-search campaigns. The company's Facebook page offers a nice section on recipes.




                                               122 of 331 DOCUMENTS


                                              Copyright 2011 Datamonitor
                                                 All Rights Reserved
                                                Product Launch Tracker

                                                  May 9, 2011 Monday

LENGTH: 105 words




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 89 of 105
                                                                                                             Page 89
  Snack Factory Pretzel Crisps's range of Thin, Crunchy Pretzel Snacks in Tuscan Three Cheese, Classic, Cinnamon
             Toast, Supreme varieties available in USA Product Launch Tracker May 9, 2011 Monday


HEADLINE: Snack Factory Pretzel Crisps's range of Thin, Crunchy Pretzel Snacks in Tuscan Three Cheese, Classic,
Cinnamon Toast, Supreme varieties available in USA

BODY:

     Made in the USA by Snack Factory, Inc., Snack Factory Pretzel Crisps Thin, Crunchy Pretzel Snacks are available
in Tuscan Three Cheese, Classic, Cinnamon Toast, and Supreme varieties, sold in new 2 oz. (57g), kosher dairy
stamped, rack display bags. Package text for the Tuscan Three Cheese Pretzel Crisps(r) reads, "Natural Romano,
Asiago, and Parmesan cheese flavor - All natural - Baked - The original - Rethink your pretzel!(tm)" Snack Factory
Pretzel Crisps are also claimed to contain Og trans fat, Og saturated fat and 0mg cholesterol. The suggested retail price
is 1.50 to 1.99 USD per bag.
 Manufacturer:                                                                                    Snack Factory, Inc.




                                               123 of 331 DOCUMENTS


                                              Copyright 2011 Datamonitor
                                                 All Rights Reserved
                                                Product Launch Tracker

                                                 May 9, 2011 Monday

LENGTH: 55 words

HEADLINE: Snack Factory Pretzel Crisps's range of Thin, Crunchy Pretzel Snacks in Dark Chocolate & Peppermint,
White Chocolate & Peppermint varieties available in USA

BODY:

     Available in the USA from Snack Factory, Inc., Snack Factory Pretzel Crisps Thin, Crunchy Pretzel Snacks are
offered in new Dark Chocolate & Peppermint and White Chocolate & Peppermint coated varieties. Both pretzel snacks
are sold in 4 oz. (113g) bags that are flagged, "


                                               124 of 331 DOCUMENTS

                                             Copyright 2011 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                             Copyright 2011 Shop-O-Matic
                                                    Shop-O-Matic

                                           May 6, 2011 Friday 6:49 AM EST

LENGTH: 994 words

HEADLINE: It's Freebie Friday! Check out our mom-friendly list of free stuff and coupons




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 90 of 105
                                                                                                              Page 90
 It's Freebie Friday! Check out our mom-friendly list of free stuff and coupons Shop-O-Matic May 6, 2011 Friday 6:49
                                                       AM EST


BYLINE: Doreen Christensen

BODY:

   ...song download from Spin magazine; expires May 31
Coupon: $5 off $10 purchase at Ulta; expires May 7
Coupon: Buy one, get one free Pretzel Crisps ($3.99 value); expires May 31

Free sample pack of Playtex Sport Tampons
Free sample of Best Bully Sticks dog treats; new customers only
Free admission to SeaWorld


                                               125 of 331 DOCUMENTS


                                    Copyright 2011 Telegraph Media Group Limited
                                                 All Rights Reserved



                                 The Swam!, M'elegraph
                                            The Sunday Telegraph (London)

                                                     May 1, 2011
                                                      Edition 1;
                                                    National Edition

SECTION: STELLA;FEATURES; Pg. 65

LENGTH: 422 words

HEADLINE: How to have a healthy relationship with food;
Make peace with your appetite with these tips from the author Dayna Macy

BYLINE: Sonia Juttla

BODY:

    ...I'm going to be hungry, without fail. So I always have a piece of turkey, apple or orange ready. Having all your
snacks prepared means that when you go home you won't be ravenous and have a bag of pretzels or crisps before
dinner

    BANISH THE BAD STUFF

     Look at the foods you tend to overeat. Don't have them in your home, office or car. You can have all the great ideas
in the world but if you don't practise ...


                                               126 of 331 DOCUMENTS

                                             Copyright 2011 Newstex LLC




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 91 of 105
                                                                                                                Page 91
              Danny Brown via Twitter Danny Brown via Twitter April 29, 2011 Friday 12:00 AM EST



                                                All Rights Reserved
                                                Newstex Web Blogs
                                      Copyright 2011 Danny Brown via Twitter
                                             Danny Brown via Twitter

                                        April 29, 2011 Friday 12:00 AM EST

LENGTH: 82 words

HEADLINE: Danny Brown via Twitter

BODY:

    sup04-29-2011 at 18:05:17 UTCsup

3 Bloggers and a Wedding: What I Learned About Passion, Emotion and Story via
sup04-30-2011 at 00:30:03 UTCsup

Focus Friday: Pretzel Crisps Personalizing an Experience via
sup04-30-2011 at 02:07:02 UTCsup


Newstex ID: DNBR-5599-103362566


                                              127 of 331 DOCUMENTS

                                            Copyright 2011 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                            Copyright 2011 Shop-O-Matic
                                                   Shop-O-Matic

                                       April 27, 2011 Wednesday 1:15 PM EST

LENGTH: 100 words

HEADLINE: Coupon: Buy one, get one free Pretzel Crisps ($3.99 value)

BYLINE: Doreen Christensen

BODY:

      Apr. 27, 2011 (Sun Sentinel delivered by Newstex) --



Here's a coupon for buy one, get one free of any variety of 6 ounce or 7.2 ounce Pretzel Crisps. That's a S3.99 value.


                                               128 of 331 DOCUMENTS




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 92 of 105
                                                                                                           Page 92
Pretzel Crisps(R) Encourages Skinny Dipping; The Thin, Spreadable Pretzel Cracker Asks Americans to Drop the Extra
               Calories and Snack Healthy in Honor of National Pretzel Day GlobeNewswire April 26, 2



                                          Copyright 2011 GlobeNewswire, Inc.
                                                 All Rights Reserved
                                                    GlobeNewswire

                                         April 26, 2011 Tuesday 6:07 AM EST

SECTION: PRODUCT / SERVICES ANNOUNCEMENT

LENGTH: 540 words

HEADLINE: Pretzel Crisps(R) Encourages Skinny Dipping;
The Thin, Spreadable Pretzel Cracker Asks Americans to Drop the Extra Calories and Snack Healthy in Honor of
National Pretzel Day

BODY:

      PRINCETON, N.J., April 26, 2011 (GLOBE NEWSWIRE) -- The tradition of skinny dipping has often been
considered taboo, but for those willing to let loose and go against the grain (of salt), Pretzel Crisps® brand wants
consumers to know the reward far outweighs the risk. As part of the brand's ongoing effort to create healthier snacking
attitudes, Pretzel Crisps is encouraging pretzel lovers to bag the chips and skinny dip with Pretzel Crisps in honor of
National Pretzel Day. According to the Pretzel Crisps Facebook page, more than 46,000 fans have embraced skinny
dipping; proving pretzels can be healthy and delicious.

      Since 2004, Snack Factory's Pretzel Crisps brand has provided health conscious consumers with a low fat, low
calorie, wholesome snack time option. Founded by snack food pioneers Warren and Sara Wilson, Snack Factory's
Pretzel Crisps brand are incredibly thin, flat-baked pretzels made without any trans fats, saturated fat or cholesterol.
For years, loyal fans have supported the one-of-a-kind pretzel, marking new ...

    ...National Pretzel Day.

      "Skinny dipping is a great way to introduce new users to the brand and what better day to do that than on National
Pretzel Day," said Perry Abbenante, Vice President of Marketing for Pretzel Crisps. "The playful term, refers to
eating Pretzel Crisps with dips such as hummus, salsa and other low fat options. When paired together, they make for
a delicious and nutritious snack."

     National Pretzel Day was initiated in 1983 by Pennsylvania State Representative ...

     ...April 26 as National Pretzel Day in Pennsylvania," said Edward Rendell. "I did so because the pretzel is a great
all American snack. Whether it is the famous Philadelphia soft pretzel, the sourdough pretzel, Pretzel Crisps or pretzel
bread, the pretzel is tasty and low fat, something all Americans can enjoy."

     To show your support of National Pretzel Day and , become a fan of Pretzel Crisps on Facebook at
Facebook.coni/PretzelCrisps. For more information about Pretzel Crisps products and promotions, visit
www.pretzelcrisps.com.

     About Snack Factory

     Based in Princeton, New Jersey, Snack Factory was founded in 2004 by snack food pioneers Sara and Warren
Wilson. From their humble start selling funnel ...

    ...on to create New York Style Bagel Chips and Pita Chips (sold to RJR Nabisco in 1992). Today, Snack Factory is




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 93 of 105
                                                                                                          Page 93
Pretzel Crisps(R) Encourages Skinny Dipping; The Thin, Spreadable Pretzel Cracker Asks Americans to Drop the Extra
               Calories and Snack Healthy in Honor of National Pretzel Day GlobeNewswire April 26, 2


reinventing the pretzel category with the world's first spreadable pretzel cracker, Pretzel Crisps®. For more
information, please visit pretzelcrisps.com. Pretzel Crisps. Rethink Your Pretzel!

      This information was brought to you by Cision http://www.cisionwire.com
http://www.cisionwire.comipretzel-crisps-press-room/pretzel-erisps—encourages-skinny-dipping105930

     The following pictures are available for download:


[Image]                                                                                        Pretzel Crisps Logo
[Image]                                                                              Pretzel Crisps Skinny Dipping




     Jessica Harris       Pretzel Crisps        609.613.0715         jharris@pretzelcrisps.com

PUB-COMPANY:

    PRETZEL CRISPS

COMPANY-TERMS:

    Pretzel Crisps Business Services


                                               129 of 331 DOCUMENTS


                                         Copyright 2011 The Patriot News Co.
                                                  All Rights Reserved
                                        Patriot News (Harrisburg, Pennsylvania)

                                              April 6, 2011 Wednesday
                                                 FINAL EDITION

SECTION: LIFE; Pg. B01

LENGTH: 1155 words

HEADLINE: Bacon adds sizzle to all kinds of food

BYLINE: For The Patriot-News SYLVIA GROVE


                                               130 of 331 DOCUMENTS


                                      Copyright 2011 St. Louis Post-Dispatch, Inc.
                                                 All Rights Reserved
                                          St. Louis Post-Dispatch (Missouri)




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 94 of 105
                                                                                                                  Page 94
                       Best Bites St. Louis Post-Dispatch (Missouri) March 30, 2011 Wednesday



                                              March 30, 2011 Wednesday
                                                  FIRST EDITION

SECTION: LET'S EAT; Pg. L6

LENGTH: 100 words

HEADLINE: Best Bites

BYLINE: Joe Bonwich St. Louis Post-Dispatch

DATELINE: 0

BODY:

    Snack Factory Pretzel Crisps - We're always on the lookout for snacks that don't make us eat more than the
suggested single-serving size to feel full. These variations on pretzels fill us up with the recommended serving ...

GRAPHIC:

     Photo - Snack Factory Pretzel Crisps


                                               131 of 331 DOCUMENTS


                                    Copyright 2011 PR Newswire Association LLC
                                                All Rights Reserved
                                                    PR Newswire

                                        March 22, 2011 Tuesday 7:00 AM EST

LENGTH: 7373 words

HEADLINE: Reportlinker Adds Global Snack Foods Industry

DATELINE: NEW YORK, March 22, 2011

BODY:

    ...Lay North America Extends Low Salted Chips Range 32

    Pop Weaver Unveils Microwave Popcorn Soaked in Canola Oil 33

    Snack Factory Rolls Out Modern Classics Pretzel Crisps Range 33

    Mars Unveils M&M's Pretzel Chocolate Candies 33

    Mariani Nut Launches Almond Snacks 33

    RhythmTM Superfoods Rolls Out RhythmTM Kale Chips 33




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 95 of 105
                                                                                                                 Page 95
        Reportlinker Adds Global Snack Foods Industry PR Newswire March 22, 2011 Tuesday 7:00 AM EST



    Mission ...


                                               132 of 331 DOCUMENTS

                                            Copyright 2011 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                            Copyright 2011 Really Natural
                                                   Really Natural

                                        March 1, 2011 Tuesday 2:27 AM EST

LENGTH: 432 words

HEADLINE: Really Natural February 2011 Monthly Roundup

BYLINE: Jennifer Lance

BODY:

    ...Years for Human Health to be Affected by Climate Change
Entertainment
HOT: Living Through the Next Fifty Years on Earth
Food
Really Natural Cookbooks: Raw Food for Real PeoplePretzel Crisp All-Natural Spreadable Pretzel CrackerHoney
Reduces Weight Gain Compared to Other SugarsTwo Degrees: Every Bar = Nutrition Pack for Hungry Child in
MalawiWhere's the Beef? Taco ...

    ...Results Eye Mender Plus Reduces Wrinkles and PuffinessReally Natural Cookbooks: Raw Food for Real
PeopleGreen Diamond Reusable Shopping Bags Feature AP-360 Anti-Bacterial ProtectionPretzel Crisp All-Natural
Spreadable Pretzel CrackerTwo Degrees: Every Bar = Nutrition Pack for Hungry Child in MalawiWater Matters: Why
We Need to Act Now to Save our Most Critical Resource ...


                                               133 of 331 DOCUMENTS


                                    Copyright 2011 National Broadcasting Co. Inc.
                                                All Rights Reserved
                                               NBC News Transcripts

                                            February 23, 2011 Wednesday

LENGTH: 1203 words

HEADLINE: Today's Consumer; Real Simple magazine's Sarah Humphreys compares dollar stores and grocery stores

BODY:

    ...Utz potato chip, right? So check to make sure that the chips are whole in the bag, they haven't been crushed in




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 96 of 105
                                                                                                        Page 96
  Today's Consumer; Real Simple magazine's Sarah Humphreys compares dollar stores and grocery stores NBC News
                                   Transcripts February 23, 2011 Wednesday


transport. But again, you know, one--a dollar vs. $1.59. And then the pretzel crisps a dollar vs. 3.

    GEIST: And those of us with kids, loading up on drinks and that can get really expensive.

    Ms. HUMPHREYS: Super, super expensive. So this bottle of Arizona iced tea was about ...


                                                 134 of 331 DOCUMENTS

                                              Copyright 2011 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                              Copyright 2011 Really Natural
                                                     Really Natural

                                         February 18, 2011 Friday 2:13 AM EST

LENGTH: 213 words

HEADLINE: Pretzel Crisp All-Natural Spreadable Pretzel Cracker

BYLINE: Jennifer Lance

BODY:

      Feb. 18, 2011 (Blogpire Productions delivered by Newstex) --


Pretzel Crisps are a unique, all-natural, although NOT organic, snack. They taste just like a real pretzel, only they are
thinner and flatter allowing for spreadable toppings. One of my personal favorites dips for pretzels is hummus, and
Pretzel Crisps allow for you add additional toppings like a sprig of basil or some avocado.

    Using a patented technology to compress the center of the pretzel, Pretzel Crisps, has turned one of America's
oldest snacks into the world's first spreadable pretzel cracker, with no fat, cholesterol, artificial flavors or preservatives
and only 110 calories per serving.

Created by the husband and wife team behind New York Style Bagel Chips and Pita chips, the vision for Pretzel Crisps
was of a thin and crunchy pretzel that could be great for spreading, dipping and adding toppings.

We tried three varieties of Pretzel Crisps:

Snack Factory Original Pretzel CrispsSnack Factory Pretzel Crisps EverythingSnack Factory Pretzel Crisps Sesame
These are good snacks; however, I would prefer organic ingredients.

Disclosure: I was sent free samples of these products to review. No prior assurances were given as to whether the
review be positive or negative.

Newstex ID: PIRE-0010-


                                                 135 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 97 of 105
                                                                                                      Page 97
                  Best Pretzels: Over 100 Bags Tested Slashfood February 4, 2011 Friday 5:00 PM EST



                                            Copyright 2011 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                             Copyright 2011 Slashfood
                                                     Slashfood

                                        February 4, 2011 Friday 5:00 PM EST

LENGTH: 519 words

HEADLINE: Best Pretzels: Over 100 Bags Tested

BYLINE: Slashfood Editor

BODY:

   ...Pretzel Splits

  Skip: Trader Joe's Honey Wheat Pretzel Sticks



  Best Pretzels



  Winner: Snyder's of Hanover Hot Buffalo Wing Pretzels

  Skip: UTZ Everything Pretzels



  Best Pretzels



  Winner: Pretzel Crisps in Supreme and Everything Flavors

  Skip: Pretzel Crisps Three Cheese



  Best Pretzels



  Winner: Snyder's of Hanover Olde Tyme Pretzels

  Skip: Happy Herbert's Penn Dutch Pretzels



  Best Pretzels




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 98 of 105
                                                                                                               Page 98
                Best Pretzels: Over 100 Bags Tested Slashfood February 4, 2011 Friday 5:00 PM EST




   Winner: Glutino Pretzel Sticks

   Skip: Mary's Gone ...


                                              136 of 331 DOCUMENTS

                                            Copyright 2011 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                           Copyright 2011 Blast Magazine
                                                  Blast Magazine

                                     January 26, 2011 Wednesday 3:04 PM EST

LENGTH: 932 words

HEADLINE: The art of the swap

BYLINE: Molly J. Coombs

BODY:

    ...swap was carefully organized: hordes of smartly dressed volunteers carefully sorted and folded the swappable
merchandise by style as the waiting swappers enjoyed snacks in the upstairs lounge from event sponsors Vita Coco and
Pretzel Crisps.

From this vantage point, eager swappers eyed up the items, waiting for the doors to open at 8 p.m. Veterans regaled
each other with tales of plum items scored at previous swaps as ...


                                              137 of 331 DOCUMENTS


                                             Copyright 2011 Datamonitor
                                                All Rights Reserved
                                               Product Launch Tracker

                                              January 11, 2011 Tuesday

LENGTH: 102 words

HEADLINE: Snack Factory Pretzel Crisps's range of Thin Crunchy Pretzel Snacks in Cinnamon Toast, Tuscan Three
Cheese, Classic, Supreme varieties available in USA

BODY:

   Pretzel Crisps Thin Crunchy Pretzel Snacks, reported under the Snack Factory brand name, are available in the
USA from Snack Factory. Presented in resealable 6 oz. (170g) bags that are designed for rack ...




   Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 99 of 105
                                                                                                  Page 99
   SUPERMARKET SLEUTH Hershey treats soothe savage sweet tooth Arkansas Democrat-Gazette (Little Rock)
                                December 15, 2010 Wednesday


                                              138 of 331 DOCUMENTS


                                    Copyright 2010 Little Rock Newspapers, Inc.
                                     Arkansas Democrat-Gazette (Little Rock)

                                           December 15, 2010 Wednesday

SECTION: FOOD

LENGTH: 301 words

HEADLINE: SUPERMARKET SLEUTH Hershey treats soothe savage sweet tooth

BYLINE: ROSEMARY BOGGS

BODY:

    ...jars that cost about $8, depending on which you buy.

     I would never have thought of mixing mint and pretzels, but the Snack Factory did, and they're now marketing
limited edition White Chocolate Peppermint Pretzel Crisps, which are downright delicious. The pretzels are available
at some major supermarkets and Whole Foods, where a 5-ounce bag costs about $4.

    Product suggestions? Tips? Email: rboggs@arkansasonline.


                                              139 of 331 DOCUMENTS


                                     Copyright 2010 Little Rock Newspapers, Inc.
                                      Arkansas Democrat-Gazette (Little Rock)

                                            December 15, 2010 Wednesday

SECTION: FOOD

LENGTH: 373 words

HEADLINE: SUPERMARKET SLEUTH Hershey treats soothe a savage sweet tooth

BYLINE: ROSEMARY BOGGS

BODY:

     ...jars that cost about $8, depending on which you buy. I would never have thought of mixing mint and pretzels, but
the Snack Factory did, and they're now marketing limited edition White Chocolate Peppermint Pretzel Crisps, which
are downright delicious. The pretzels arc available at some major supermarkets and Whole Foods, where a 5-ounce bag
costs about $4. Ziploc is now marketing a line of seasonal bags and ...




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 100 of 105
                                                                                                        Page 100
 Quick review of new products Snack Factory Pretzel Crisps: White Chocolate & Peppermint ($4.49 at Whole Foods)
                         The Columbus Dispatch (Ohio) December 15, 2010 Wednesday


                                              140 of 331 DOCUMENTS


                                        Copyright 2010 The Columbus Dispatch
                                                 All Rights Reserved



                                 at &twain's Dispatch,
                                            The Columbus Dispatch (Ohio)

                                            December 15, 2010 Wednesday

SECTION: FEATURES - FOOD; SHELF HELP; Pg. 3D

LENGTH: 63 words

HEADLINE: Quick review of new products Snack Factory Pretzel Crisps: White Chocolate & Peppermint ($4.49 at
Whole Foods)

BYLINE: Robin Davis, The Columbus Dispatch

BODY:

    You might have seen pretzel crisps in a variety of flavors, but you probably haven't seen these.

     The flat pretzels are dipped in a white-chocolate coating, then sprinkled with crushed peppermint candies. They are
a delicious combination of sweet and salty. They ...

GRAPHIC:

    Photo
Snack Factory Pretzel Crisps: White Chocolate & Peppermint


                                              141 of 331 DOCUMENTS

                                          Copyright 2010 Gale Group, Inc.
                                               All Rights Reserved
                                                       ASAP
                              Copyright 2010 Accretive Capital LLC dba Benzinga.com
                                                  Benzinga.com

                                                  December 10, 2010

LENGTH: 372 words

HEADLINE: Whole Foods Market:
R Now Shipping Gift Boxes FREE to Military Addresses Overseas.

BODY:




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 101 of 105
                                                                                                    Page 101
Whole Foods Market; R Now Shipping Gift Boxes FREE to Military Addresses Overseas. Benzinga.com December 10,
                                                  2010




   * The Gift of Grub ($60). Summer sausage, pretzel crisps, aged cheddar
cheese straws, peppermint stick chocolate, classic shortbread and    gourmet
pecans.




                                               142 of 331 DOCUMENTS


                                   Copyright 2010 PR Newswire Association LLC
                                               All Rights Reserved
                                                   PR Newswire

                                        December 10, 2010 Friday 1:20 PM EST

LENGTH: 310 words

HEADLINE: Whole Foods Market® Now Shipping Gift Boxes FREE to Military Addresses Overseas;
No charge to overseas APO/FPO/DPOs to thank families serving the United States

DATELINE: AUSTIN, Texas, Dec. 10, 2010

BODY:

    ...send their loved-ones a taste of home with any of our gift boxes varying in theme from snacking to relaxation."

    The five gift box themes include:

     The Gift of Grub ($60). Summer sausage, pretzel crisps, aged cheddar cheese straws, peppermint stick chocolate,
classic shortbread and gourmet pecans.You're Zenzational ($60). Soothing lavender lotion and shower gel, mineral bath
salts, a sleep ...


                                               143 of 331 DOCUMENTS


                                    Copyright 2010 PR Newswire Association LLC
                                                All Rights Reserved
                                                    PR Newswire

                                        December 6, 2010 Monday 10:45 AM EST

LENGTH: 665 words

HEADLINE: 'Tis the Season for 12 Days of Holiday Gift Boxes From Whole Foods Market®;
Sign up Dec. 6-17 for e-newsletters plus a daily chance to win a new holiday gift box




 Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 102 of 105
                                                                                                        Page 102
 'Tis the Season for 12 Days of Holiday Gift Boxes From Whole Foods Market®; Sign up Dec. 6-17 for e-newsletters
               plus a daily chance to win a new holiday gift box PR Newswire December 6, 2010 Mond


DATELINE: AUSTIN, Texas, Dec. 6, 2010

BODY:

    ...www.wholefoodsmarket.com/giftbox. Ranging from $40 to $60 each (plus shipping), the selections include:

    The Gift of Grub ($60) - This is the gift of epic edibility. From all-natural summer sausage, pretzel crisps and aged
cheddar cheese straws, to organic peppermint stick chocolate, classic shortbread and gourmet pecans, this choice is
perfect for snackers of all ages.You're Zenzational ($60) - With its lotions and potions, this gift ...


                                              144 of 331 DOCUMENTS

                                           Copyright 2010 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2010 BNP Media
                                                   Candy Industry

                                                  December 1, 2010

SECTION: Pg. 114(7) Vol. 175 No. 12 ISSN: 0745-1032

LENGTH: 3692 words

HEADLINE: RC manufacturer guide.

BODY:

    ...Lite Foods Corp.

    Sin City Suckers

    Snack Alliance Inc.

    The Snack Factory

    P.O. Box 3562

    Princeton, NJ 08543

    (888) 683-5400

    (609) 683-5400

    info@pretzelcrisps.com

    www.pretzelcrisps.com

    Snackerz Inc.

    Snak King




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 103 of 105
                                                                                                                  Page 103
                               RC manufacturer guide. Candy Industry December 1, 2010



    Snyder's of Hanover Inc.

    Sorbee Intl. LLC

    9990 Global Rd.

    Philadelphia, PA 19115

    (215) 677-5200

    (800) 654-3997

    Fax: (215) ...


                                                145 of 331 DOCUMENTS


                                           Copyright 2010 Right Vision News
                                                 All Rights Reserved
                                                  Right Vision News

                                               October 23, 2010 Saturday

LENGTH: 523 words

HEADLINE: Whole Foods Market offers new holiday gift boxes online

DATELINE: Karachi

BODY:

    ...break the holiday budget."

    The Gift of Grub ($60) :

     The problem with ties, collectible porcelain figurines and even fruitcakes, is that you can't eat them! Instead, send
this gift of epic edibility. From all-natural summer sausage, pretzel crisps and aged cheddar cheese straws, to organic
peppermint stick chocolate, classic shortbread and gourmet pecans, this choice is perfect for snackers of all ages.

    You're Zenzational ($60) :

    Send some soothing ...


                                                146 of 331 DOCUMENTS


                                       Copyright 2010 Penton Business Media, Inc.
                                                  All Rights Reserved
                                                     Penton Insight
                                                   Supermarket News




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 104 of 105
                                                                                                                  Page 104
               Whole Foods Sells Gift Boxes Online Penton InsightSupermarket News October 20, 2010



                                                    October 20, 2010

LENGTH: 236 words

HEADLINE: Whole Foods Sells Gift Boxes Online

BYLINE: By SN STAFF

BODY:

     ...theme of each gift box," said Jim Speirs,global vice president of purchasing for Whole Foods, in
astatement.Selections include:• The Gift of Grub ($60) - All-natural summersausage, pretzel crisps, aged cheddar
cheese straws, organicpeppermint stick chocolate, classic shortbread, gourmet pecans andother snacks.• You're
Zenzational ($60) - Lavender lotion andshower gel, mineral bath salts, pillow ...


                                                147 of 331 DOCUMENTS


                                     Copyright 2010 PR Newswire Association LLC
                                                 All Rights Reserved
                                                     PR Newswire

                                       October 19, 2010 Tuesday 6:00 AM EST

LENGTH: 690 words

HEADLINE: Whole Foods Market® Offers New Holiday Gift Boxes Online;
Hand selected 'gifts you can feel good about'

DATELINE: AUSTIN, Texas, Oct. 19

BODY:

    Gift of Grub ($60):

     The problem with ties, collectible porcelain figurines and even fruitcakes, is that you can't eat them! Instead, send
this gift of epic edibility. From all-natural summer sausage, pretzel crisps and aged cheddar cheese straws, to organic
peppermint stick chocolate, classic shortbread and gourmet pecans, this choice is perfect for snackers of all ages.

    You're Zenzational ($60):

    Send some soothing ...


                                                148 of 331 DOCUMENTS


                                 Copyright 2010 NEWS GROUP NEWSPAPERS LTD
                                                All Rights Reserved




  Case 3:17-cv-00652-KDB-DSC Document 41-2 Filed 10/29/18 Page 105 of 105
